Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 1 of 118




                     EXHIBIT 15
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 2 of 118



                                Delacruz.txt
  25       automatic final copy order.
                                                                            1
       1                DEPOSITION OF JERRY DELA CRUZ

   2                            DECEMBER 10, 2019

   3                            ROUGH DRAFT ONLY

   4

   5                 THE VIDEOGRAPHER:      Good morning.     We are

   6       now on the video record on December 10th, 2019.            The

   7       time is 9:31 a.m.     My name is Kevin McMahon.      The

   8       court reporter today is Mona Russo.       We're both here

   9       representing Esquire Deposition Solutions in San

  10       Francisco, California.

  11                 This is the beginning of disk 1 for the

  12       deposition of Jerry Dela Cruz in the matter of

  13       Hernandez, et al., versus Wells Fargo Bank, N.A.

  14       The case number is 18 CV 0735 WHA.       We are located

  15       at Winston Strawn, 101 California Street, 35th

  16       Floor, San Francisco, California, 94111.

  17                 Counsel, would you please identify

  18       yourselves for the record?

  19                 MS. ROSS:     Sure.   Joelle Ross from

  20       Winston & Strawn on behalf of the defendants.

  21                 MR. FLINT:     Ariel Flint from Winston &

  22       Strawn on behalf of the defendants.

  23                 MS. LAM:     Linda Lam of Gibbs Law Group for

                                     Page 2
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 3 of 118



                                  Delacruz.txt
  24       plaintiffs.

  25                 MR. KOSBIE:     Jeffrey Kosbie of Gibbs Law
                                                                    2
       1    Group for plaintiffs.

   2                 THE VIDEOGRAPHER:     The court reporter may

   3       swear in the witness.

   4                 (The witness was sworn by the reporter.)

   5                 THE VIDEOGRAPHER:     Please proceed.

   6       BY MS. ROSS:

   7            Q    Mr. Dela Cruz, can you please state your

   8       name for the record?

   9            A    My name is Jerry Dela Cruz.

  10            Q    And I know we met a moment ago.     I'm

  11       Joelle Ross.     I'm one of the attorneys for the

  12       defendant, Wells Fargo, and I'm going to be asking

  13       you a series of questions related to this lawsuit

  14       today.

  15                 Are you prepared to testify today?

  16            A    Yes.

  17            Q    Is there any reason why you cannot testify

  18       fully and truthfully today?

  19            A    No, I don't think so.

  20            Q    Do you understand that you are under oath

  21       today?

  22            A    Yes.

                                     Page 3
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 4 of 118



                                      Delacruz.txt
  23              Q        Have you ever been a witness in a

  24       deposition before?

  25              A        Not at all.
                                                                        3
       1              Q     How about have you ever given sworn

   2       testimony in a trial?

   3              A        No.

   4              Q        To make sure that we have a clean record,

   5       I'm just going to ask that you answer my questions

   6       verbally, which you have been doing, so just make

   7       sure to not shake your head yes or no?

   8              A        Okay.

   9              Q        Please don't use unclear answers like

  10       uh-huh or mh-hm.         And I'm going to do the same

  11       myself.        Does that sound good?

  12              A        I'm going to try not to move my head.

  13       Yes.

  14              Q        And if you don't understand a question for

  15       any reason, just ask me to rephrase the question.

  16       Is that okay?

  17              A        Yes.

  18              Q        Okay.   We're going to try to take a break

  19       every hour or so, and if you need to take a break at

  20       any time, just let us know and we can pause, but I

  21       will ask that if a question is pending, that you

                                         Page 4
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 5 of 118



                                Delacruz.txt
  22       answer the question before we take our break.        Is

  23       that okay?

  24            A       Okay.

  25            Q       Okay.   Are you being represented by
                                                                     4
       1    counsel today?

   2            A       Yes.

   3            Q       And who is your counsel?

   4            A       These guys right here, I think.

   5            Q       Do you know their names?

   6            A       Jeff and Linda.

   7            Q       Okay.   And they're from Gibbs Law Group?

   8            A       Yes.

   9            Q       Okay.   When did you retain them as your

  10       counsel?

  11            A       Today, I believe.   I met them today.

  12            Q       What time?

  13            A       About 8:30.

  14            Q       And where did you meet them?

  15            A       In the lobby downstairs.

  16            Q       Downstairs of this building?

  17            A       Yes.

  18            Q       Okay.   And did you meet with them?

  19            A       Yes, prior to this deposition.

  20            Q       So it's about 9:30 now.    So you've met

                                      Page 5
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 6 of 118



                                Delacruz.txt
  21       with them for about an hour?

  22            A       I believe so, yes.

  23            Q       Okay.   Did you review any documents with

  24       counsel?

  25            A       No.
                                                                       5
       1            Q    Did you -- so you didn't review any

   2       documents to refresh your recollection of what

   3       happened?

   4            A       No.

   5            Q       Okay.   So I'm going to show you what we're

   6       going to mark as Exhibit 601.

   7                    THE REPORTER:    601.

   8                    MS. ROSS:    Thank you.     601.

   9                    (Defendant's Exhibit          was marked for

  10                    identification.)

  11       BY MS. ROSS:

  12            Q       It's a copy of the federal court subpoena

  13       that you received.

  14            A       Yes.

  15            Q       Do you recognize this document?

  16            A       Yes, I do.    I'm sorry.

  17            Q       And you were served with this document on

  18       November 30th; is that right?          On or about

  19       November 30th?

                                        Page 6
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 7 of 118



                                   Delacruz.txt
  20            A       Yeah, I think so.

  21            Q       Okay.   Did you read through this document

  22       when you received it?

  23            A       A little bit, yes.

  24            Q       Okay.   And if you look at the first page,

  25       it says you are commanded to appear at the time,
                                                                     6
       1    date and place set forth below to testify at a

   2       deposition to be taken in this civil action.      And

   3       then it provides the address for this office, and it

   4       says December 10th at 9:00 a.m.; is that right?

   5            A       Yes.

   6            Q       And so that's why you are here today?

   7            A       Yes.

   8            Q       Is that right?

   9            A       Yes.

  10            Q       Okay.   Also on the first page, it says

  11       production, and it says that you must bring to the

  12       deposition the following documents:      Electronically

  13       stored information or objects, see attached

  14       Exhibit A.     Do you see that?

  15            A       Yes.

  16            Q       Okay.   Turning to Exhibit A, which is

  17       about the fourth page of the document, did you

  18       review Exhibit A when you received this subpoena?

                                      Page 7
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 8 of 118



                                   Delacruz.txt
  19            A       Yes, just a little bit.

  20            Q       And did you bring any documents with you

  21       today that were in response to these requests?

  22            A       No, I don't think so.

  23            Q       Did you bring any documents with you

  24       today?

  25            A       Yes.
                                                                      7
       1            Q    And you provided those documents to

   2       counsel?

   3            A       Yes.

   4            Q       All of the documents you brought with you

   5       today?

   6            A       Yes.

   7            Q       Okay.   What did you do to prepare for your

   8       deposition today?

   9            A       I just collected all the documents that I

  10       had, and that was pretty much it.

  11            Q       And what were the documents that you

  12       collected?

  13            A       It was receipts from checks that Wells

  14       Fargo has given me.

  15            Q       Do you remember what the dates of those

  16       checks were offhand?

  17            A       One was, I believe, September 2018, and

                                      Page 8
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 9 of 118



                                Delacruz.txt
  18       then one was, I think, last month.

  19            Q       Were there any other documents that you

  20       collected besides the checks?

  21            A       No.

  22            Q       Did you do anything else to prepare for

  23       your deposition?

  24            A       Not at all.     I didn't know it was going to

  25       happen.
                                                                        8
       1            Q    You met with counsel?

   2            A       I met with them, yes.

   3            Q       Okay.   Have you spoken with anyone else

   4       besides your counsel about your deposition today?

   5            A       No.

   6            Q       Have you spoken with anyone besides

   7       counsel about this lawsuit?

   8            A       No.

   9            Q       Have you ever been a party to another

  10       lawsuit?

  11            A       No.

  12            Q       Have you ever gone by any other names?

  13            A       No.

  14            Q       No nicknames?

  15            A       No nicknames.

  16            Q       Okay.   Are you currently married?

                                        Page 9
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 10 of 118



                                      Delacruz.txt
   17               A       No.

   18               Q       Have you previously been married?

   19               A       No.

   20               Q       Do you have any children?

   21               A       No.

   22               Q       You currently reside in Daly City?

   23               A       Yes.

   24               Q       Is that how you say it?

   25               A       Yes.
                                                                           9
        1               Q    Okay, great.   Daly City, California.    Is

    2       that a suburb of San Francisco?

    3               A       Yes, it is.

    4               Q       And how far away is it from this office

    5       here?

    6               A       Well, when I Googled it, Google mapped, it

    7       was 40 minutes.        That's because of traffic.

    8               Q       40 minutes because of traffic?

    9               A       Yeah, but if not, probably 20 minutes.

   10               Q       Did you drive here today?

   11               A       Yes, I did.

   12               Q       Did you pay for your own gas and expenses

   13       to get here today?

   14               A       Yes, I did.

   15               Q       How long have you lived in Daly City,

                                          Page 10
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 11 of 118



                                       Delacruz.txt
   16       California?

   17             A        2012, seven years.

   18             Q       Do you own the home you currently reside

   19       in?

   20             A       No, I don't.

   21             Q       Do you rent?

   22             A       Yes, I do.

   23             Q       Do you live by yourself?

   24             A       No, I don't.

   25             Q       Who do you live with?
                                                                     10
        1             A    I live with my cousin.

    2             Q       Who is your cousin?

    3             A       Oscar.

    4             Q       What's Oscar's last name?

    5             A       Galay.

    6             Q       And how old is Oscar?

    7             A       44.

    8             Q       Do you live with anyone else?

    9             A       His wife.

   10             Q       And what's her name?

   11             A       Erica.

   12             Q       Is her last name Galay as well?

   13             A       Yes, it is.

   14             Q       And how old is she, about?

                                         Page 11
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 12 of 118



                                  Delacruz.txt
   15            A    34.

   16            Q    Okay.    Do you live with anyone besides

   17       Oscar and Erica?

   18            A    No, just us three.

   19            Q    And have you lived with Oscar and Erica

   20       the whole seven years you've lived in Daly City?

   21            A    No.

   22            Q    When did you move in with Oscar and Erica?

   23            A    Maybe a year after.

   24            Q    Okay.

   25            A    2013, '14, something like that.    She came
                                                                    11
        1    later.

    2            Q    When did she move in?

    3            A    '14, I think, 2014.

    4            Q    And did you live with anyone the first

    5       year you lived in Daly City?

    6            A    No.

    7            Q    Have you lived with anyone else besides

    8       Oscar and Erica during that seven-year period you've

    9       lived in Daly City?

   10            A    No.

   11            Q    The property that we're going to be

   12       discussing today is located in Stockton, California;

   13       is that right?

                                     Page 12
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 13 of 118



                                       Delacruz.txt
   14               A       Yes.

   15               Q       How far is Stockton, California, from

   16       here?

   17               A       I believe two hours, a two-hour drive.

   18               Q       Two hour driving?

   19               A       Yes.

   20               Q       I want to now turn to a bit about your

   21       background.        Can you please tell me about your

   22       educational background, beginning with high school?

   23               A       Yes.   I went to South San Francisco high

   24       school, all four years.

   25               Q       Did you attend college?
                                                                         12
        1               A    I went to CSM, community college

    2       San Mateo, for, I think, a year and a half.

    3               Q       Did you receive a degree from there?

    4               A       No, I didn't.

    5               Q       Did you do any other postgraduate classes?

    6               A       I took machining courses, welding course

    7       at City College, and I believe that's it.

    8               Q       Did you receive any type of certificate

    9       from those courses, the machining course and welding

   10       course?

   11               A       No, not at all.

   12               Q       What did you study when you were at

                                            Page 13
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 14 of 118



                                       Delacruz.txt
   13       San Mateo college?

   14              A       I was just doing general, general

   15       education.

   16              Q       What about your professional background?

   17       Well, let me back up.

   18                      When did you take these classes at

   19       San Mateo college?

   20              A       I don't remember.    It was such a long time

   21       ago.

   22              Q       Okay.   Okay.   Then let's switch, I guess,

   23       to your professional background.          Are you currently

   24       working?

   25              A       Yes, I do, I am.
                                                                          13
        1              Q    And what do you do?

    2              A       I work for a surgical company.     We

    3       manufacture surgical instruments for spinal and

    4       orthopedic surgery.

    5              Q       How long have you worked at this company?

    6              A       12 years.

    7              Q       So since about 2007?

    8              A       I think so, yes.

    9              Q       And what was the company's name?

   10              A       West Coast surgical.

   11              Q       West Coast surgical?

                                           Page 14
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 15 of 118



                                      Delacruz.txt
   12            A       Mh-hm.

   13            Q       Have you had the same role at West Coast

   14       surgical the whole 12 years you've worked there?

   15            A       Yes.

   16            Q       What's your job title?

   17            A       Supervisor, production supervisor.

   18            Q       So you've been a production supervisor the

   19       whole 12 years?

   20            A       Yes.

   21            Q       Okay.     What are your general

   22       responsibilities as a production supervisor?

   23            A       Making sure we stay on schedule, send out

   24       the instruments at the end of the month, our quota,

   25       hit our quota.
                                                                         14
        1            Q    Anything else?

    2            A       That's it, I believe, yeah, and work hard,

    3       of course.

    4            Q       Yes.     Us, too.   Where is West Coast

    5       surgical located?

    6            A       It is in Half Moon Bay, California.

    7            Q       Where is that?

    8            A       Off the coast.      It's by Pacifica, further

    9       down, Highway 1.

   10            Q       Yeah.

                                         Page 15
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 16 of 118



                                    Delacruz.txt
   11            A       Going towards Santa Cruz.

   12            Q       Okay.

   13            A       Yeah.     It's a small little town out there.

   14            Q       And how far -- is it driving distance?

   15            A       Yes.

   16            Q       How far?

   17            A       From my place, it's 14 and a half miles, I

   18       believe.

   19            Q       Okay.

   20            A       Mh-hm.

   21            Q       When you started at West Coast surgical in

   22       2007, what was your salary?

   23            A       I don't remember.

   24            Q       Can you give me a ballpark?

   25            A       17, 18.
                                                                         15
        1            Q    Are you talking 17 --

    2            A       Dollars an hour.

    3            Q       $17 an hour?

    4            A       And 18, yes.

    5            Q       Okay.     Are you an hourly employee?

    6            A       I'm on the clock still.

    7            Q       Okay.     And how many hours per week do you

    8       usually work?

    9            A       I do a lot of overtime, so maybe ten-hour

                                         Page 16
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 17 of 118



                                       Delacruz.txt
   10       days.

   11               Q       For five days a week?

   12               A       Yeah.   Well, not Fridays, just -- I do a

   13       regular eight on Fridays.

   14               Q       Okay.   So --

   15               A       Like Monday to Thursday, it's ten-hour

   16       days.

   17               Q       Okay.   So between a 40 to 50 hour

   18       workweek?

   19               A       Yes.

   20               Q       Did you receive any promotions in those 12

   21       years at West Coast surgical?

   22               A       No.

   23               Q       Did you receive any pay raises in those 12

   24       years?

   25               A       Yes.
                                                                          16
        1               Q    When was that?

    2               A       Yearly, every year.

    3               Q       And how much did you -- how much does it

    4       go up each year?

    5               A       Depending on my performance that year.

    6               Q       I guess let's go year to year then.   So in

    7       2007, it was around 17 to $18 an hour.

    8                       What was it in 2008?

                                            Page 17
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 18 of 118



                                       Delacruz.txt
    9               A       I think they went 8 percent up.

   10               Q       Okay.

   11               A       Yeah, something like that.

   12               Q       And then what about 2009?

   13               A       Probably the same thing.

   14               Q       Okay.   Was it the same thing in 2010?

   15               A       I believe so.

   16               Q       And 2011?

   17               A       Yeah.

   18               Q       Is it usually 8 percent increase each

   19       year?

   20               A       Yeah.

   21               Q       Is there any year you remember it being

   22       much higher or lower than 8 percent?

   23               A       No.

   24               Q       What are you currently making today?

   25               A       Close to $30 an hour.
                                                                        17
        1               Q    And are you still working that 40 to

    2       50-hour workweek?

    3               A       Yes.

    4               Q       Do you ever work weekends?

    5               A       Once in a while.

    6               Q       Okay.   But it's not usual?

    7               A       Not usual, only for -- to get that quota.

                                            Page 18
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 19 of 118



                                     Delacruz.txt
    8            Q       Yeah.   What's the overtime rate?

    9            A       Time and a half, I believe.

   10            Q       Time and a half?

   11            A       Yes.

   12            Q       And does overtime kick in once you hit 40

   13       hours?

   14            A       Yes, I believe so.

   15            Q       Where did you work before West Coast

   16       surgical?

   17            A       I've been working -- doing the same thing

   18       for about 21 years.      So I worked for -- it was

   19       actually a previous owner.        He owned the old

   20       company.     So I was working for pacific surgical

   21       innovation, and I was doing that for about ten

   22       years, also.

   23            Q       Oh, wow.

   24            A       Yeah, yeah, yeah, a total of 20 years I've

   25       been doing the same -- same thing.
                                                                      18
        1            Q    Yeah, that's great.

    2            A       Yeah.

    3            Q       Is it the same location, even?

    4            A       No, not at all.    It's in San Carlos.

    5            Q       Has the location for West Coast surgical

    6       been the same the whole 12 years?

                                       Page 19
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 20 of 118



                                         Delacruz.txt
    7            A         No.     That was new. Oh, yeah, yeah.    I'm

    8       sorry.       12 years, yes.

    9            Q         Yes.    Okay.

   10            A         I'm sorry.

   11            Q         No problem.     Okay.

   12                      So during this 12-year period, did you

   13       have any other sources of income besides your job?

   14            A         No.

   15            Q         Do you have any investments?

   16            A         Just my 401(k).

   17            Q         What about people who contributed to

   18       household expenses, like Oscar or Erica?

   19            A         Yeah, we share on stuff for the house, of

   20       course.

   21            Q         Okay.    And what do you mean by that?

   22            A         Like toilet paper, just stuff like garbage

   23       bags, you know, food.

   24            Q         Groceries?

   25            A         Groceries, yes.
                                                                          19
        1            Q      What about utilities?

    2            A         Yes, utilities, also.

    3            Q         What about cable?

    4            A         Yes, cable, the usual.

    5            Q         Is it -- do you split it three ways?

                                           Page 20
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 21 of 118



                                     Delacruz.txt
    6            A       Two ways.

    7            Q       What about rent?

    8            A       Yes.    We split it two ways.

    9            Q       How much is the rent total?

   10            A       17.

   11            Q       Hundred?

   12            A       Yes.

   13            Q       1700?

   14            A       Yes, yes.

   15            Q       So you pay -- oh, my gosh -- 650?

   16            A       Yes.

   17            Q       Is it a condo you guys live in?

   18            A       We stay in an in-law.

   19            Q       What's an in-law?

   20            A       It's an extension of a house.     We stay at

   21       the bottom, downstairs.

   22            Q       Oh.

   23            A       They fixed it up, added some rooms.

   24            Q       Oh, nice.

   25            A       Yeah.
                                                                        20
        1            Q    Do you have a car?

    2            A       Yes.

    3            Q       Is it your car?

    4            A       Yes.

                                        Page 21
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 22 of 118



                                       Delacruz.txt
    5               Q       Do you pay for all expenses on the car?

    6               A       Yes.

    7               Q       You don't split the car expenses with

    8       Oscar or Erica?

    9               A       Not at all.

   10               Q       Have you ever filed for bankruptcy?

   11               A       No.

   12               Q       One last question about your household

   13       expenses:        Have you and Oscar and Erica been

   14       splitting the household expenses two ways the entire

   15       time you've lived together?

   16               A       Yes.

   17               Q       And you've lived together at the same

   18       apartment the whole time?

   19               A       Yes.

   20               Q       Okay.   And what's the address of that

   21       apartment?

   22               A       It's 583 Gellert Boulevard, Daly City,

   23       California.

   24               Q       Oh, I did my math wrong.

   25                       You've been paying 850 a month in rent?
                                                                        21
        1               A    Yes.

    2               Q       I think I misstated and said 650 earlier.

    3       Okay.       So you pay 850.    Great.

                                          Page 22
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 23 of 118



                                 Delacruz.txt
    4                 So turning now to the loan at issue, this

    5       loan concerns property at 2942 Fisher Court,

    6       Stockton, California, 95207; is that right?

    7            A    Mh-hm.

    8            Q    And I believe it's condo Number 1934?

    9            A    I'm not sure.

   10            Q    What's -- what's the addresses that you

   11       know for the property at issue?

   12            A    I remember Fisher court.

   13            Q    Okay.    Well, we can look at documents

   14       where it has the condo number.

   15            A    Okay.

   16            Q    It is a condo, though; is that right?

   17            A    Yes.

   18                 MS. ROSS:    Can we mark this as 602,

   19       please?

   20                 (Defendant's Exhibit       was marked for

   21                 identification.)

   22       BY MS. ROSS:

   23            Q    I'm now showing what we've marked as

   24       Exhibit 602, which is, if you look at the bottom

   25       right, these are called Bates numbers, and so when I
                                                                   22
        1    refer to a Bates number throughout the day today,

    2       those are the numbers I'm referring to.    It's just

                                      Page 23
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 24 of 118



                                 Delacruz.txt
    3       easy for page numbering purposes.

    4            A    Okay.

    5            Q    So this document is labeled WFHERNANDEZ

    6       00175713 through 175716.

    7            A    Okay.

    8            Q    Do you recognize this document?

    9            A    I don't remember this document.

   10            Q    Do you want to take a minute to review it?

   11       If you turn to the last page of the document, in the

   12       middle of the page, is that your signature?

   13            A    Yes.

   14            Q    And it's dated May 5th, 2011?

   15            A    Yes.

   16            Q    So this document is a loan application,

   17       and you can see that on the first page; is that

   18       right?

   19            A    Yes.

   20            Q    And also on the first page, it has the

   21       subject property address as 2942 Fisher Court,

   22       Stockton, California, 95207.

   23                 Do you see that?

   24            A    Mh-hm.

   25            Q    So it's a loan application for that
                                                                   23
        1    property?

                                   Page 24
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 25 of 118



                                Delacruz.txt
    2        A      Okay.

    3        Q      That you signed; is that right?

    4        A      Yes, yes.

    5        Q      Okay.    Just making sure.

    6        A      Sorry.    Yes, I am.

    7        Q      And then also it's a little bit of a bad

    8   copy of the document, so I apologize, but it's all

    9   we have.    Above the property address, it's the terms

   10   of the mortgage and it says amount, 41,400.     Do you

   11   see that?

   12        A      Yes.

   13        Q      Do you recall that the loan application

   14   was for a loan of 41,400?

   15        A      No, I don't recall.

   16        Q      What do you remember the loan to be?

   17        A      Actually, I don't remember.   I just filled

   18   this out.

   19        Q      Do you have any reason to doubt that you

   20   requested a loan in the amount of 41,400?

   21        A      No.

   22        Q      So it's possible that this is what you

   23   filled out?

   24        A      Yes, yes, of course.

   25        Q      In 2011, and that you requested a loan of
                                                                  24
                                   Page 25
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 26 of 118



                                     Delacruz.txt
        1    $41,000?

    2            A       Mh-hm.

    3            Q       Okay.

    4                    THE REPORTER:    This is 603.

    5                    (Defendant's Exhibit       was marked for

    6                    identification.)

    7       BY MS. ROSS:

    8            Q       I am now showing you what we've marked as

    9       Exhibit 603, which is Bates labeled 175076

   10       to 175081.

   11                    Do you recognize this to be the note for

   12       the property at 2942 Fisher Court, Stockton,

   13       California?

   14            A       No, I don't.    I don't remember this.

   15            Q       If you look at the top left, this document

   16       is dated May 4th, 2011.

   17                    Do you see that?

   18            A       Yes, yes.

   19            Q       And if you turn to the second to last

   20       page, is that your signature?

   21            A       Yes.

   22            Q       So you signed this document; is that

   23       right?

   24            A       Yes.

                                         Page 26
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 27 of 118



                                  Delacruz.txt
   25            Q     Did you review this document before you
                                                                     25
        1    signed it?

    2            A     I believe I did at that time, yes.

    3            Q     And turning back to the first page, do you

    4       see it says borrower's promise to pay, and then it

    5       says I promise to pay $41,400?       Do you see that?

    6            A     Yes.

    7            Q     Okay.   So this refreshes your recollection

    8       that your loan was in the amount of $41,400?

    9                  MR. KOSBIE:     I object to form.

   10       BY MS. ROSS:

   11            Q     Was your loan in the amount of $41,400?

   12            A     Yes.

   13            Q     Okay.   In the middle of the first page,

   14       underneath paragraph 3, payments, subsection B,

   15       amount of monthly payment, my monthly payment will

   16       be in the amount of $235.06.

   17                  Do you see that?

   18            A     Yes.

   19            Q     Were your monthly payments under the loan

   20       $235.06?

   21            A     Yes.

   22                  MS. ROSS:     604.

   23                  (Defendant's Exhibit         was marked for

                                       Page 27
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 28 of 118



                                    Delacruz.txt
   24                    identification.)

   25       BY MS. ROSS:
                                                                      26
        1            Q    I'm now showing you what we've marked as

    2       Exhibit 604, which is Bates labeled WFHERNANDEZ

    3       00175156 to 175177, which is the deed of trust for

    4       the Fisher Court property.

    5                    Do you recognize this document as the deed

    6       of trust for the property at issue?

    7            A       No, I don't.

    8            Q       Turning to the second page of the

    9       document, do you see that the document underneath

   10       the words deed of trust, it is dated May 4th, 2011?

   11            A       Mh-hm.

   12            Q       And it lists you, Jerry Dela Cruz, as the

   13       borrower?

   14            A       Yes.

   15            Q       And if you turn to the page ending in

   16       Bates Number 175169, which is in the middle of the

   17       document, do you see your signature there?

   18            A       Yes.

   19            Q       So you signed this document?

   20            A       Yes.

   21            Q       Did you read through this document before

   22       you signed it?

                                        Page 28
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 29 of 118



                                 Delacruz.txt
   23            A    I'm sure I did at that time, but I don't

   24       remember now.

   25            Q    Turning now to the page ending in 175159,
                                                                  27
        1    which I think is about the fourth page of the

    2       document, if you look at the section uniform

    3       covenants, and then look at Number 1, payment of

    4       principal, interest, escrow items, prepayment

    5       charges, and late charges, will you please take a

    6       moment to read through this paragraph?

    7            A    Out loud?

    8            Q    Oh, no.

    9            A    Oh, I'm sorry.

   10            Q    Just your -- just read what it says.

   11                 (Document review.)

   12                 THE WITNESS:     Okay.

   13       BY MS. ROSS:

   14            Q    In your own words, what does this

   15       paragraph mean to you?

   16            A    It means I have to pay them because I

   17       signed a form.

   18            Q    And now turning to the page ending

   19       in 175168, which is in the middle of the document,

   20       underneath nonuniform covenants, paragraph 22,

   21       acceleration remedies, will you take a moment and

                                     Page 29
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 30 of 118



                                 Delacruz.txt
   22       read through this paragraph?

   23            A    Okay.

   24                 (Document review.)

   25                 THE WITNESS:    Okay.
                                                                   28
        1    BY MS. ROSS:

    2            Q    In your own words, what does this

    3       paragraph of the agreement mean to you?

    4            A    That I have to pay them back agreement,

    5       security instruments.

    6            Q    Is it fair to say that this paragraph says

    7       Wells Fargo can require immediate payment of the

    8       mortgage if you fail to pay monthly payments before

    9       the due date?

   10                 MR. KOSBIE:    I object as to form.

   11                 THE WITNESS:    Yes.

   12       BY MS. ROSS:

   13            Q    And looking at the first paragraph under

   14       paragraph 22, like the first section at the top, the

   15       second to last sentence of that paragraph says, if

   16       the default is not cured on or before the date

   17       specified in the notice, lender at its option may

   18       require immediate payment in full of all sums

   19       secured by this security instrument without further

   20       demand and may invoke the power of sale and any

                                     Page 30
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 31 of 118



                                 Delacruz.txt
   21       other remedies permitted by applicable law.

   22                    Do you see that?

   23            A       Yes.

   24            Q       Did you read this paragraph when you --

   25       before you signed the document?
                                                                      29
        1            A    No, I didn't.

    2            Q       So you never read this paragraph before?

    3            A       No.

    4            Q       When you signed this security instrument

    5       here today, that's here in front of you -- let me

    6       start over.

    7                    When you signed this deed of trust, did

    8       you understand that you were required to make

    9       monthly payments on time?

   10            A       Yes.

   11            Q       And did you understand that if you did not

   12       make monthly payments on time, Wells Fargo had the

   13       right to require immediate payment of the mortgage

   14       in full?

   15                    MR. KOSBIE:    I object as to form.

   16                    THE WITNESS:    No, I didn't know that.

   17       BY MS. ROSS:

   18            Q       But it's stated in this paragraph that we

   19       just looked at; is that the?

                                        Page 31
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 32 of 118



                                   Delacruz.txt
   20            A       Yes.

   21                    MR. KOSBIE:   I object as to form.

   22       BY MS. ROSS:

   23            Q       So you just did not read the paragraph?

   24            A       This one right here?

   25            Q       Before you signed?
                                                                      30
        1            A    No, I didn't.

    2            Q       Did you read the document before you

    3       signed?

    4            A       Not all of it.

    5            Q       Turning to -- in this document, turning to

    6       the second to last page, which is Bates

    7       numbered 175176, do you see this page is called

    8       second home rider?

    9            A       Mh-hm.

   10            Q       And it is dated May 4th, 2011; is that

   11       right?

   12            A       Yes.

   13            Q       And it has the property address 2942

   14       Fisher Court in Stockton, California?

   15            A       Yes.

   16            Q       And if you turn the page to the last page

   17       of the document, is that your signature?

   18            A       Yes.

                                       Page 32
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 33 of 118



                                    Delacruz.txt
   19            Q       So you signed this document?

   20            A       Yes.

   21            Q       Did you review the document before you

   22       signed?

   23            A       No.

   24            Q       Did you work with an attorney to obtain

   25       this mortgage?
                                                                    31
        1            A    No.

    2            Q       Did you work with -- or was anyone with

    3       you when you signed all these documents?

    4            A       My uncle.

    5            Q       And who's your uncle?

    6            A       Oscar, Oscar, senior, Galay, senior.

    7            Q       Oscar Galay, senior?

    8            A       Yeah.

    9            Q       Did Oscar review these documents?

   10            A       I don't know if he did.

   11            Q       Did he see the documents?

   12            A       I'm sure he did, yes.

   13            Q       Did you guys discuss the contents of the

   14       mortgage?

   15            A       Yes.

   16            Q       Is the property at 2942 Fisher Court the

   17       first home that you've owned?

                                      Page 33
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 34 of 118



                                      Delacruz.txt
   18            A       Yes.

   19            Q       Was the property at 2942 Fisher Court your

   20       primary residence?

   21            A       No.

   22            Q       What was your primary residence?

   23            A       At that time, I was living in Pacifica.

   24            Q       In 2011?

   25            A       Yes.
                                                                          32
        1            Q    What was your address in Pacifica?

    2            A       I thought I saw it on one of these that I

    3       filled out the form.        Right here, 336 Glen court

    4       way, Pacifica, California.

    5            Q       Can you let me know what exhibit you're

    6       looking at?

    7            A       Oh, yeah, sorry.

    8            Q       What's the number at the bottom?        Sorry.

    9            A       602.

   10            Q       Okay.     And what is the page number at the

   11       bottom right -- I mean, the Bates number?

   12            A       713 -- 00175713.

   13            Q       Got it.     Thank you.    Okay.   I see what

   14       you're looking at.        335 Glen court way, Pacifica,

   15       California?

   16            A       Yeah.

                                         Page 34
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 35 of 118



                                       Delacruz.txt
   17               Q       And that was your address in 2011?

   18               A       Yes.

   19               Q       Where is Pacifica, California?

   20               A       It is next to Daly City.    It's the city

   21       over.       They're very close.     It's pretty much the

   22       same city over.

   23               Q       So 45 minutes from here?

   24               A       Same thing, yeah, with traffic.

   25               Q       With traffic?
                                                                         33
        1               A    Yeah, yeah, very close.

    2               Q       How long did you live at that address in

    3       Pacifica?

    4               A       Five -- five years, I believe.     I'm not

    5       too sure.        Five years, yeah, so '06, 2006.

    6               Q       So 2006 to about 2011?

    7               A       '11, yeah.

    8               Q       And where did you move after you left the

    9       Pacifica address?

   10               A       I moved to Daly City.

   11               Q       And that was in about 2012?

   12               A       Yes.

   13               Q       Did you live with anyone at the Pacifica

   14       address?

   15               A       I lived with my mom at the time, yeah.

                                            Page 35
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 36 of 118



                                    Delacruz.txt
   16            Q       Anyone else?

   17            A       No.

   18            Q       Did you own the home at the Pacifica

   19       address?

   20            A       No.

   21            Q       Were you renting?

   22            A       Yes.

   23            Q       How much were you paying in rent?

   24            A       I was renting a room there.     It was, I

   25       think, around 7, 700.
                                                                      34
        1            Q    700 a month?

    2            A       700 a month, yes.

    3            Q       Did you split the cost with your mom?

    4            A       No.

    5            Q       So you paid the whole 700?

    6            A       Yeah.

    7            Q       And was it 700 a month for the entire time

    8       you lived at the Pacifica address?

    9            A       Yes, I believe so.

   10            Q       When you moved to the Daly City address in

   11       2012, your rent was $850 a month?

   12            A       No.     I was -- I moved there first by

   13       myself, so --

   14            Q       So how much were you paying?

                                         Page 36
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 37 of 118



                                      Delacruz.txt
   15               A      I was paying full -- I was paying 12,

   16       actually, because it was just me.

   17               Q      And then Oscar moved in in about 2013?

   18               A      Mh-hm.

   19               Q      And at that time, did you split the cost

   20       of the rent with Oscar?

   21               A      Not -- not right away.

   22               Q      When did you start splitting the cost with

   23       him?

   24               A      Maybe a year later.

   25               Q      Okay.    And did your rent increase from
                                                                          35
        1    2012 to today?

    2               A      Yeah.

    3               Q      How much has it increased?

    4               A      About 400, 400, $500, yeah.

    5               Q      Okay.    So today it's about $1,700 a month?

    6               A      Yeah, close to 17, yeah, 16 or 17, yeah.

    7               Q      And I think that's what you said earlier,

    8       yeah.       Okay.

    9                      Do you recall how much your rent was in

   10       2012?

   11               A      The whole -- the whole year or --

   12               Q      Yeah.

   13               A      Yeah.    I was paying $1,200 a month.

                                          Page 37
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 38 of 118



                                    Delacruz.txt
   14            Q       And what about in 2013?

   15            A       When I moved in.     And then when my cousin

   16       moved in, it went up to 16, 17, and then I was still

   17       paying -- helping him out because he was -- he

   18       didn't have a job right away.          So I was -- I was

   19       doing still the 12 and he was paying the rest.

   20            Q       Okay.

   21            A       Until he got -- yeah.

   22            Q       So did the rent increase from 1200 to 1600

   23       between 2012 and 2013?

   24            A       Yes.

   25            Q       Okay.   So it increased $400 --
                                                                        36
        1            A    Yeah, because there was two of us.

    2            Q       Oh, because there was a second person?

    3            A       Yeah, yeah.

    4            Q       Okay.   Got it.    I'm following now.

    5            A       I'm sorry.

    6            Q       No problem.     Getting back to the Fisher

    7       Court address now in Stockton, did anyone else live

    8       there besides you?

    9            A       No.

   10            Q       Did anyone else ever stay there for any

   11       period of time?

   12            A       I don't know.

                                         Page 38
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 39 of 118



                                       Delacruz.txt
   13               Q       So did you give the keys to people?

   14               A       My uncle was -- had it.

   15               Q       He had the keys?

   16               A       Was taking care -- yeah.

   17               Q       To your condo?

   18               A       Yeah.

   19               Q       So you don't know if other people were

   20       staying there when you weren't there?

   21               A       Hm-mh.

   22               Q       Did you ever rent it out?

   23               A       No, I don't think so.

   24               Q       So you never had a tenant at that

   25       property?
                                                                         37
        1               A    I don't know.     I don't think so.

    2               Q       Well, how often would you go visit that

    3       property?

    4               A       I didn't visit it at all.

    5               Q       You never went?

    6               A       Maybe once, once, to see how it got fixed

    7       up, because it was in -- it was in bad shape.           We

    8       just, you know, upgraded things.           That's it.

    9               Q       What did you do to upgrade?

   10               A       Just fixed the cabinets and tiles on the

   11       sync.

                                         Page 39
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 40 of 118



                                    Delacruz.txt
   12            Q       In the kitchen?

   13            A       Yeah.

   14            Q       In the bathroom?

   15            A       I don't remember the bathroom.

   16            Q       Just the kitchen?

   17            A       Yeah.

   18            Q       And you said you replaced the tile?

   19            A       Yeah, just kind of updated it.

   20            Q       Did you replace any appliances?

   21            A       I don't remember.

   22            Q       So you said you only went to the Fisher

   23       Court address once?

   24            A       Mh-hm.

   25            Q       And when was that?
                                                                        38
        1            A    Actually, twice.    When I first saw it and

    2       then the second time when -- to see all the -- all

    3       the stuff being fixed, and that was it.

    4            Q       When you first saw it, that was in 2011?

    5            A       Yes.

    6            Q       Before you signed the mortgage?

    7            A       Yes.

    8            Q       When did you go back to see the updates to

    9       the kitchen?

   10            A       Maybe a month later.

                                      Page 40
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 41 of 118



                                   Delacruz.txt
   11            Q      And who did the updates to the kitchen?

   12            A      My uncle.

   13            Q      Did your uncle live at that property?

   14            A      I don't know.    I don't think so.

   15            Q      Did he have another address?

   16            A      Yeah.

   17            Q      Was the other address his home?

   18            A      Yes.

   19            Q      Why did you purchase the Fisher Court

   20       property?

   21            A      Just to own property, be a property owner.

   22            Q      What was your plan for using the property?

   23            A      Probably rent it out.

   24            Q      But you never ultimately did rent it out?

   25            A      I -- I don't know.    I don't -- I was
                                                                     39
        1    letting my uncle take care of that.

    2            Q      Did you ever receive rental income?

    3            A      No.

    4            Q      Did you visit your uncle?

    5            A      What do you mean?

    6            Q      Yeah.   Let me clarify.

    7                   Before you purchased this property --

    8            A      Okay.

    9            Q      -- would you often visit your uncle?

                                        Page 41
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 42 of 118



                                    Delacruz.txt
   10            A       Yes, when my mom was alive, I would --

   11       that's her brother, so I would take her to visit

   12       him, but after she passed, I hardly saw him.      It's

   13       so far away.     That's why.   Only holidays is when I

   14       would see him.

   15            Q       Okay.   Because it's about, you said, two

   16       hours?

   17            A       Two-hour drive, yeah.

   18            Q       How often would you go with your mom?

   19       Would you say once a month?      Every other month?

   20            A       I would say maybe twice a year, maybe

   21       three, for birthdays, stuff like that.      That's it.

   22            Q       And when did your mom pass?

   23            A       10, 2010.

   24            Q       2010?

   25            A       July, yes.
                                                                       40
        1            Q    And you said after that you wouldn't go as

    2       frequently?

    3            A       Yeah.

    4            Q       So maybe once a year?

    5            A       Yeah.   And, actually, I didn't go there to

    6       visit him in his place at all, just those two times

    7       in Stockton.     We would always meet at other family

    8       parties.     That's when I would see him, yes.

                                       Page 42
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 43 of 118



                                   Delacruz.txt
    9            Q      Oh, okay, okay.

   10            A      But I think just those two times, yes.

   11            Q      So what made you then think of Stockton as

   12       a place to purchase property?

   13                   MR. KOSBIE:     I object as to form.

   14                   THE WITNESS:     It's closer to Stockton, to

   15       my uncle.

   16       BY MS. ROSS:

   17            Q      But if you --

   18            A      It's cheaper out there, too.

   19            Q      So your plan was to purchase the property

   20       and have your uncle manage it; is that right?

   21                   MR. KOSBIE:     I object as to form.

   22       BY MS. ROSS:

   23            Q      And you weren't planning on visiting the

   24       property often?

   25            A      Yeah.   I just never got time to.      It's so
                                                                         41
        1    far and I was busy.

    2            Q      But you wanted to keep the property for a

    3       long period of time?

    4            A      Sure.

    5            Q      Did you furnish the property?

    6            A      No.

    7            Q      Was there furniture -- strike that.

                                        Page 43
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 44 of 118



                                    Delacruz.txt
    8                    When you went to visit it the one time to

    9       see the kitchen updates, was there furniture inside?

   10            A       No, not at all.

   11            Q       Did you tell your uncle to furnish the

   12       property?

   13            A       No, not at all.

   14            Q       Did your uncle say that he was going to

   15       rent it out?

   16            A       I think so.

   17            Q       Did you follow up with him to find out if

   18       he did rent it out?

   19            A       No.

   20            Q       And I think you already said this, but you

   21       never received rental income?

   22            A       No.

   23            Q       Okay.   So as far as you know, the property

   24       was vacant the whole time that you owned it?

   25            A       As far as I know, yes.
                                                                       42
        1            Q    Did you see the home as an investment

    2       opportunity?

    3            A       Yes.

    4                    MR. KOSBIE:   I object as to form.

    5       BY MS. ROSS:

    6            Q       Did you like the property?

                                       Page 44
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 45 of 118



                                         Delacruz.txt
    7               A         It was okay.

    8               Q         What makes it okay?

    9               A         It was a place.   It was property, but just

   10       the resident it was in, I didn't like it too much,

   11       too much work.

   12               Q         So why did you purchase it?

   13               A         I thought it would be nice just to be a

   14       homeowner, too, property owner.

   15               Q         And this was the only property that you

   16       owned at this time in 2011?

   17               A         Yes.

   18               Q         Is it the only property that you've ever

   19       owned?

   20               A         Yes.

   21               Q         And the property was purchased by you

   22       alone; is that right?

   23               A         Mh-hm.

   24               Q         Did your uncle help with the down payment

   25       on the property?
                                                                            43
        1               A      No.

    2               Q         How much did you purchase the home for in

    3       2011?

    4               A         I believe -- from the loan approval,

    5       right?          14 -- 40, 40,400.

                                           Page 45
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 46 of 118



                                   Delacruz.txt
    6               Q   Looking at -- do you have Exhibit 603, the

    7       loan application, in front of you?

    8               A   Yes.

    9               Q   Okay.     If you look at the page ending

   10       in 175715, it's the third page of the document.

   11               A   What was it again?           I'm sorry.

   12               Q   175715.

   13               A   715.     175 --

   14                   MR. KOSBIE:        Counsel, which exhibit was

   15       that?

   16                   MS. ROSS:     603.

   17                   MR. FLINT:        602.

   18                   MS. ROSS:     602.       Sorry about that.

   19                   THE WITNESS:        17515.     Okay.

   20       BY MS. ROSS:

   21               Q   If you look at the bottom of the page, it

   22       has details of the transaction.

   23               A   Mh-hm.

   24               Q   And the first row says purchase price.          It

   25       says 51750.
                                                                             44
        1                 Do you see that?         In the bottom section.

    2               A   Okay.

    3               Q   Details of the transaction.

    4               A   Mh-hm.

                                           Page 46
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 47 of 118



                                    Delacruz.txt
    5            Q       The first row says purchase price.

    6            A       Purchase price.    I got it, yeah.

    7            Q       51750.

    8            A       Yeah.

    9            Q       Did you purchase the home for 51750?

   10            A       I guess, yeah.

   11            Q       You have no reason to doubt that this is

   12       incorrect, right?

   13            A       Yeah, yeah, of course.    I just don't

   14       remember.

   15            Q       And then if you turn the page to the last

   16       page, it has the loan amount, which is the second to

   17       last row, 41,400.

   18            A       Yeah.

   19            Q       And that is the loan that you took out

   20       from the bank; is that right?

   21            A       Yes.

   22            Q       And then the last column is cash from to

   23       borrower, and it says $12,150.50.

   24            A       Mh-hm.

   25            Q       Do you see that?
                                                                      45
        1            A    Mh-hm.

    2            Q       Was that the down payment that you made to

    3       purchase the home?

                                      Page 47
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 48 of 118



                                    Delacruz.txt
    4            A       Yes.

    5            Q       And how did you get the money for the down

    6       payment?

    7            A       I think my uncle used that, yeah.

    8            Q       So your uncle gave you the $12,000?

    9            A       Yeah.

   10            Q       Why did your uncle do that?

   11            A       Because he wanted to, you know -- because

   12       he was closer to the property, and he was going to

   13       maintain it for me.

   14            Q       Was your uncle going to pay the monthly

   15       payments?

   16            A       I think so.

   17            Q       Did your uncle pay the monthly payments?

   18            A       I'm not sure.

   19            Q       So you never monitored the payments?

   20            A       I trusted him.

   21            Q       In 2011, at the time you purchased the

   22       property, what was your annual household income?

   23            A       Repeat that again.    I'm sorry.

   24            Q       Sure.   In 2011, so the year that you

   25       purchased the home, what was your household income?
                                                                      46
        1            A    How much I was getting an hour or my

    2       paychecks?

                                         Page 48
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 49 of 118



                                    Delacruz.txt
    3            Q       For the year, if you can guess.

    4            A       I don't remember.

    5            Q       Okay.     So we can calculate it.   You said

    6       it was about 17 or -- do you remember how much you

    7       were making an hour in 2011?

    8            A       Oh, let's see.     About a little over 20.

    9            Q       Okay.

   10            A       20 an hour.

   11            Q       So it would be 20 an hour times 40 to 50

   12       hours a week?

   13                    MR. KOSBIE:     I object as to form.

   14       BY MS. ROSS:

   15            Q       And that would be what your household

   16       income was for the year?

   17            A       I believe so.

   18            Q       So you worked -- you had no other sources

   19       of income in 2011?

   20            A       No, no.

   21            Q       Other than your job?

   22            A       Yes.

   23            Q       Okay.     Did your uncle give you any other

   24       money besides the $12,000 for the down payment?

   25            A       No.
                                                                         47
        1            Q    Okay.     Let's -- is now an okay time for a

                                         Page 49
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 50 of 118



                               Delacruz.txt
    2   break?    It's been about an hour?

    3                MR. KOSBIE:     Yeah, sure.

    4                MS. ROSS:     Okay.   We're going on to the

    5   next topic.

    6                THE VIDEOGRAPHER:      We're going off the

    7   record.     The time is 10:28 a.m.

    8                (Recess taken.)

    9                THE VIDEOGRAPHER:      We are back on the

   10   record.     The time is 10:44 a.m.      Please proceed.

   11   BY MS. ROSS:

   12        Q       Mr. Dela Cruz, I'm now going to hand you

   13   what we're marking as 605.

   14                (Defendant's Exhibit          was marked for

   15                identification.)

   16   BY MS. ROSS:

   17        Q       This document is Bates labeled WFHERNANDEZ

   18   00174580.

   19                Do you recognize this document?

   20        A       No, I don't.

   21        Q       It is a letter to W.J. Bradley mortgage,

   22   and it was written by you.

   23                Do you see that?

   24        A       I don't remember writing this.

   25        Q       Is that your signature at the bottom?
                                                                    48
                                     Page 50
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 51 of 118



                                     Delacruz.txt
        1            A    Yeah.

    2            Q       Do you have any reason to doubt that you

    3       wrote this in 2011?

    4            A       I don't -- I don't remember writing this.

    5            Q       But it's possible that you did write it?

    6                    MR. KOSBIE:    I object as to form.

    7                    THE WITNESS:    I don't know.   I don't know.

    8       BY MS. ROSS:

    9            Q       You just don't remember writing it; is

   10       that right?

   11                    MR. KOSBIE:    I object as to form.

   12                    THE WITNESS:    I don't think I wrote this.

   13       BY MS. ROSS:

   14            Q       Who wrote it then?

   15            A       I don't know who wrote it.

   16            Q       But you did sign the document at the

   17       bottom; is that right?

   18            A       I don't remember writing it.

   19            Q       Is that your signature, though?

   20            A       That's my signature.

   21            Q       Okay.    If you look at the last paragraph

   22       of this letter, the middle of the paragraph, it

   23       says, this is the first chance for me to own a

   24       property.     I believe that it will appreciate in a

                                        Page 51
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 52 of 118



                                 Delacruz.txt
   25       few years so it's a good use of my money.
                                                                      49
        1            A    Hm.     I don't remember.

    2            Q       And that's consistent with what you

    3       testified earlier, that you wanted to be a property

    4       owner; is that right?

    5            A       Yes.

    6                    MR. KOSBIE:     I object as to form.

    7       BY MS. ROSS:

    8            Q       Is it correct that purchasing the 2942

    9       Fisher Court property was the first chance for you

   10       to own property?

   11            A       Yes.

   12            Q       And is it also true that you believed that

   13       the property was a good investment?

   14            A       At that time.

   15            Q       And you testified earlier that your uncle

   16       gave you the money for the down payment on the home;

   17       is that right?

   18            A       Yeah.

   19            Q       And that was about $12,000?

   20            A       Mh-hm.

   21            Q       Did your uncle say why he gave you the

   22       money?

   23            A       To help get the -- get the property.

                                         Page 52
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 53 of 118



                                    Delacruz.txt
   24            Q       Did you ask him for it?

   25            A       No, no.
                                                                      50
        1            Q    He offered it to you?

    2            A       Yes.

    3            Q       Why didn't your uncle buy the home

    4       himself?

    5                    MR. KOSBIE:    I object as to form.

    6                    THE WITNESS:    I don't know.

    7       BY MS. ROSS:

    8            Q       So the plan was for your uncle to help you

    9       with the down payment?

   10            A       Mh-hm.

   11            Q       And for you to purchase the home and then

   12       for your uncle to kind of oversee the property; is

   13       that right?

   14            A       Yes.

   15            Q       After you purchased the property, did you

   16       give the keys to your uncle?

   17            A       Yeah.

   18            Q       Did you maintain a set of the keys

   19       yourself?

   20            A       No, not at all.

   21            Q       And you asked your uncle to look over the

   22       property?

                                        Page 53
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 54 of 118



                                      Delacruz.txt
   23            A       Mh-hm.

   24            Q       And to do the upgrades to the kitchen?

   25            A       Mh-hm.     No.   He did that himself.
                                                                          51
        1            Q    One thing, if you could just watch out for

    2       the mh-hms and the huhs.

    3            A       I'm sorry.

    4            Q       I didn't really notice that either, but

    5       just so we're clear on the record.

    6            A       Got it.

    7            Q       Yes.     Okay.   I'm just going to ask my

    8       question again so that we get a clear answer.            So

    9       you asked your uncle to look over the property; is

   10       that right?

   11            A       Yes.

   12            Q       And you said that your uncle's plan was

   13       maybe to rent out the property; is that right?

   14            A       Yes.

   15            Q       But as far as you know, he never did rent

   16       the property?

   17            A       As far as I know.

   18            Q       Because you never received rental income?

   19            A       Yes.

   20            Q       How often did you speak to your uncle

   21       about the property?

                                          Page 54
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 55 of 118



                                       Delacruz.txt
   22               A       Not too often.

   23               Q       Like once a month or --

   24               A       Maybe more than that.     Mostly maybe two

   25       months, every two months.
                                                                         52
        1               Q    Once every other month?

    2               A       Yeah, and it wasn't nothing too important,

    3       you know.

    4               Q       What would you say?

    5               A       I would just say how's everything going

    6       with place?        Is it doing well?    That's it.

    7               Q       And he never told you about renting the

    8       property out.

    9               A       I had an idea he might.

   10               Q       Why did you have that idea?

   11               A       Because he was fixing it up and he had his

   12       own place.

   13               Q       Okay.

   14               A       Or he was staying with someone, with his

   15       wife.

   16               Q       He lived somewhere else?

   17               A       Yes.

   18               Q       Got it.   And you said he lived with his

   19       wife?

   20               A       Yes.

                                          Page 55
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 56 of 118



                                    Delacruz.txt
   21            Q       Did he -- how far was his home from the

   22       Fisher Court property?

   23            A       Not far.     It's also in the same -- it's

   24       also in Stockton.

   25            Q       Okay.
                                                                      53
        1            A    But I don't know how --

    2            Q       Close it was?

    3            A       Yeah, yeah.

    4            Q       Do you know if your uncle owned his home

    5       with his wife?

    6            A       I don't know.

    7            Q       So you never lived at the property?

    8            A       The Fisher Court?

    9            Q       Sorry.     Yes.   Thank you.

   10            A       No.

   11            Q       You never lived at the Fisher Court

   12       property?

   13            A       No.

   14            Q       Did you ever stay overnight at the Fisher

   15       Court property?

   16            A       No.

   17            Q       And as far as you know, your uncle never

   18       lived at the Fisher Court property?

   19            A       I don't know if he did, as far as I know.

                                           Page 56
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 57 of 118



                                 Delacruz.txt
   20            Q    As far as you know?

   21            A    Yes.

   22            Q    And you also testified that you didn't see

   23       any furniture at the property when you were there.

   24            A    Not at all.

   25            Q    Okay.     Just making sure.
                                                                      54
        1              Who paid for the kitchen upgrades?

    2            A    I believe my uncle did.

    3            Q    You didn't pay for them?

    4            A    No.

    5            Q    Is that right?

    6            A    No, no.

    7            Q    Okay.     Did you pay for any of the upgrades

    8       that were done on the property?

    9            A    As far as I know, it was only the -- that

   10       I saw, was the kitchen, and, no.

   11            Q    Did you make any other -- outside of the

   12       kitchen, do you remember making any other payments

   13       for any of the general maintenance on the property?

   14            A    No.

   15            Q    And as far as you know, you said the

   16       property was essentially vacant the whole time that

   17       you owned it?

   18            A    As far as I know, yeah.

                                      Page 57
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 58 of 118



                                      Delacruz.txt
   19            Q       Okay.    Okay. Let's go back to

   20       Exhibit 603, which is the note.

   21            A       Oh, yeah.

   22            Q       The --

   23            A       Exhibit 605?

   24            Q       603.

   25            A       Sorry.
                                                                      55
        1            Q    One we looked at earlier today.

    2            A       Okay.    The note?

    3            Q       Yes, that one.

    4            A       Okay.

    5            Q       If you look on the first page, at the

    6       third section called payments, do you see where I'm

    7       looking?

    8            A       Yes.

    9            Q       It says, I will make my monthly payment on

   10       the first day of each month, beginning on July 1st.

   11                    Do you see that?

   12            A       Yes.

   13            Q       And so you understood that the first

   14       payment on your mortgage was due July?

   15            A       Yes.

   16            Q       2011?

   17            A       Yes.

                                        Page 58
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 59 of 118



                                  Delacruz.txt
   18            Q     And underneath that paragraph, subsection

   19       B says my monthly payment will be in the amount

   20       of $235.06.      Do you see that?

   21            A     Yes.

   22            Q     And was that the monthly payments that

   23       were due on the mortgage?

   24            A     Yes.

   25            Q     Was there an additional payment due each
                                                                    56
        1    month for property taxes?

    2            A     I don't know.

    3            Q     Was there an additional payment due each

    4       month for home insurance?

    5            A     I don't know.

    6            Q     What about was there an additional payment

    7       due each month for condo fees?

    8            A     I don't know.

    9            Q     Do you recall any condo fees that were

   10       owed to the condo association?

   11            A     No.

   12            Q     So you never paid any condo fees if there

   13       was any?

   14            A     None.

   15            Q     Who made the payment of $235.06 on

   16       July 1st, 2011?

                                       Page 59
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 60 of 118



                                   Delacruz.txt
   17            A     My uncle.

   18            Q     And how do you know your uncle made the

   19       payment?

   20            A     I trust him.

   21            Q     Did your uncle provide you with the money

   22       that you then sent to Wells Fargo?

   23            A     No.

   24            Q     How did the payment happen?

   25            A     I think he was getting the checks -- I
                                                                    57
        1    mean, the statements, and I think he was paying it.

    2       I don't know, actually.

    3            Q     So as far as you know, your uncle paid the

    4       bank directly?

    5            A     I -- I'm hoping.

    6            Q     I'm just trying to figure out what your

    7       involvement with the payments was.

    8            A     I don't know.

    9            Q     So you didn't have any involvement in the

   10       monthly payments?

   11            A     Yes.

   12            Q     As far as you know, your uncle was sending

   13       money directly to the bank?

   14            A     Yes.

   15            Q     Was this an arrangement that you made with

                                       Page 60
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 61 of 118



                                 Delacruz.txt
   16       your uncle prior to signing the mortgage?

   17            A       Yes.

   18            Q       And what was the arrangement?

   19            A       That he would -- he just needed my

   20       signature for -- to get a loan and he would take

   21       care of the rest.

   22            Q       Okay.    So your uncle agreed to make the

   23       monthly payments on the mortgage?

   24            A       Yes.

   25            Q       Every month?
                                                                      58
        1            A    Yes.

    2            Q       Looking at the note that you have in front

    3       of you, if you see in the first section under

    4       borrower's promise to pay, it says, in the second

    5       line, the lender is W.J. Bradley mortgage capital

    6       corporation, an Oregon corporation.

    7                    Do you see that?

    8            A       What was it again?    I'm sorry.

    9            Q       Under the first section at the top --

   10            A       Oh, yes, yes.    I'm sorry.

   11            Q       It lists the lender as W.J. Bradley

   12       mortgage capital corporation, an Oregon corporation.

   13            A       Mh-hm.

   14            Q       And as far as you know, was this the

                                         Page 61
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 62 of 118



                                 Delacruz.txt
   15       original mortgage lender?

   16               A       I don't remember.   Sorry.

   17               Q       Do you recall that at some point, though,

   18       Wells Fargo became the mortgage servicer of your

   19       loan?

   20               A       I think so.

   21               Q       Because you eventually received

   22       communications from Wells Fargo?

   23               A       Yes.

   24               Q       Is that right?

   25               A       Yes.
                                                                          59
        1               Q    And do you recall around when that was?

    2               A       No, I don't.

    3               Q       If I were to say it was around July 2013,

    4       does that sound about right?

    5               A       I can't say.

    6               Q       Okay.

    7               A       I don't remember.

    8               Q       I'm now handing you what we're marking as

    9       Exhibit 606.

   10                       (Defendant's Exhibit         was marked for

   11                       identification.)

   12       BY MS. ROSS:

   13               Q       Have you seen this document before?

                                           Page 62
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 63 of 118



                                    Delacruz.txt
   14            A       I don't remember.

   15            Q       This document, if you look at the top

   16       right section, it's dated July 8th, 2013.

   17            A       July 8th.     Yes.

   18            Q       Yes.     And if you look at the second

   19       paragraph of this document, it lists your name; is

   20       that right?

   21            A       Second paragraph.     Yes.

   22            Q       Okay.     And this is -- it's called an

   23       assignment of deed of trust.

   24                    Do you see that?

   25            A       Mh-hm.
                                                                    60
        1            Q    And it says that essentially -- or I'll

    2       just read it.        It says, for good and valuable

    3       consideration this efficiency of which is hereby

    4       acknowledged mortgage electronic registration

    5       systems, Inc. as nominee for W.J. Bradley mortgage

    6       capital corporation and successors and assigns, the

    7       address, for value received the undersigned hereby

    8       grants assigns and transfers to Wells Fargo Bank

    9       assignee all beneficial interests under certain deed

   10       of trust, and it continues.

   11                    Do you see where I'm reading?

   12            A       Yes.

                                         Page 63
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 64 of 118



                                     Delacruz.txt
   13            Q       Okay.   So this document shows that your

   14       mortgage was transferred from that W.J. Bradley

   15       mortgage to Wells Fargo; is that right?

   16            A       Yeah.

   17                    MR. KOSBIE:     I object as to form.

   18       BY MS. ROSS:

   19            Q       Okay.   And then eventually you received

   20       communications from Wells Fargo; is that right?

   21            A       I think so, yes.

   22            Q       Okay, great.     Was the mortgage that you

   23       had that we've looked at at 2942 Fisher Court the

   24       only mortgage that you had on that property?

   25            A       Yes.
                                                                        61
        1            Q    So you had one mortgage?

    2            A       I believe so, yes.

    3            Q       Do you recall that the monthly payments

    4       of $235.06 increased slightly in early 2013?

    5            A       No, I didn't.

    6            Q       And why don't you recall that?

    7            A       Because I had no idea.     I had no forms to

    8       read or anything.

    9            Q       Did your uncle tell you?

   10            A       No.

   11            Q       Did you have any contact with the bank

                                         Page 64
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 65 of 118



                                  Delacruz.txt
   12       during that time?

   13            A    The Wells Fargo Bank?

   14            Q    Yes.

   15            A    No.

   16            Q    I'm now going to hand you what we're going

   17       to mark as Exhibit 607.

   18                 (Defendant's Exhibit       was marked for

   19                 identification.)

   20       BY MS. ROSS:

   21            Q    Which is Bates labeled WFHERNANDEZ

   22       00174468 to 174470.   And this is a letter from Wells

   23       Fargo to you; is that right?

   24            A    Mh-hm.

   25            Q    And it was sent to the property address
                                                                    62
        1    2942 Fisher Court, Stockton, California; is that

    2       right?

    3            A    Yes.

    4            Q    And the letter is dated August 15th, 2012;

    5       is that right?

    6            A    Yes.

    7            Q    Did you receive this document?

    8            A    No.

    9            Q    Have you ever seen this document before?

   10            A    No.

                                      Page 65
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 66 of 118



                                      Delacruz.txt
   11              Q       Who was checking the mail at the Fisher

   12       Court property?

   13              A       My uncle, I suppose.

   14              Q       Yeah, because as you said, he was

   15       maintaining the property.

   16              A       (Nods head).

   17              Q       And that would have included -- is that a

   18       yes?       Sorry.

   19              A       Yes, yes.     I'm sorry again.   Sorry again.

   20              Q       And your uncle was maintaining the

   21       property; is that right?

   22              A       Yes.

   23              Q       And that would include checking the mail;

   24       is that right?

   25              A       Yes.
                                                                           63
        1              Q    And your uncle was in charge of making the

    2       monthly payments; is that right?

    3              A       Yes.

    4              Q       So he would have likely opened a letter

    5       from Wells Fargo; is that right?

    6              A       Yes.

    7                      MR. KOSBIE:     I object as to form.

    8       BY MS. ROSS:

    9              Q       On the first -- the first line of the

                                           Page 66
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 67 of 118



                                 Delacruz.txt
   10       letter says during a review of your account we

   11       learned your property taxes payable to your taxing

   12       authority are past due.

   13                    Do you see that?

   14            A       Yes.

   15            Q       And then the next sentence says, if you

   16       paid your taxes, please send us proof of your

   17       payment by September 14th, 2012.

   18                    Do you see that?

   19            A       Yes.

   20            Q       Did you pay property taxes in 2012 for

   21       this property?

   22            A       No.

   23            Q       Was your uncle supposed to be paying the

   24       property taxes at the 2942 Fisher Court property?

   25            A       I believe so, yes.
                                                                       64
        1            Q    And so you were never made aware that your

    2       property taxes were past due?

    3            A       No.

    4            Q       Your uncle never told you?

    5            A       Hm-mh.

    6            Q       And you didn't hear directly from the

    7       bank; is that right?

    8            A       No.

                                      Page 67
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 68 of 118



                                   Delacruz.txt
    9               Q   Because your uncle was receiving your

   10       mail?

   11               A   I think so, yes.

   12               Q   Okay.   We're now handing you what we're

   13       going to mark as Exhibit 608.

   14                   (Defendant's Exhibit      was marked for

   15                   identification.)

   16       BY MS. ROSS:

   17               Q   Which is Bates labeled WFHERNANDEZ

   18       00174462 to 174464.     And this is a letter from Wells

   19       Fargo addressed to you; is that correct?

   20               A   Yes.

   21               Q   And it was sent to the property address

   22       2942 Fisher Court, Stockton, California; is that

   23       right?

   24               A   Yes.

   25               Q   And the date of the letter is
                                                                        65
        1    September 14th, 2012; is that right?

    2               A   Yes.

    3               Q   And then the first sentence of the -- or

    4       the first paragraph of the letter says, we are

    5       writing to follow up on a letter we sent notifying

    6       you that your taxes are past due.     In our letter we

    7       asked you to send us proof you paid these taxes.       We

                                      Page 68
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 69 of 118



                                 Delacruz.txt
    8       have not received your proof of payment document.

    9                 Do you see that?

   10            A    Yes.

   11            Q    Did you receive this letter?

   12            A    No.

   13            Q    And that is because you were not receiving

   14       your mail at the Fisher Court property; is that

   15       right?

   16            A    Yes, I wasn't.

   17            Q    Your uncle was receiving the mail at the

   18       Fisher Court property; is that right?

   19            A    Mh-hm.

   20            Q    And you have no reason to doubt that your

   21       uncle received this letter?

   22            A    Mh-hm.

   23            Q    Is that yes?

   24            A    Yes.

   25            Q    Did your uncle ever tell you that you
                                                                   66
        1    received a letter about past due taxes?

    2            A    No.

    3            Q    I'm now handing you what we're going to

    4       mark as Exhibit 609.

    5                 (Defendant's Exhibit     was marked for

    6                 identification.)

                                     Page 69
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 70 of 118



                                   Delacruz.txt
    7       BY MS. ROSS:

    8            Q    This document is Bates labeled WFHERNANDEZ

    9       00174458 to 00174459.     And this is a letter from

   10       Wells Fargo directed to you; is that right?

   11            A    Yes.

   12            Q    And it was sent to the address 2942 Fisher

   13       Court, Number 1934, Stockton, California; is that

   14       right?

   15            A    Yes.

   16            Q    And the letter was dated November 1st,

   17       2012; is that right?

   18            A    Yes.

   19            Q    Looking at the first paragraph of the

   20       letter, Wells Fargo wrote we're writing to let you

   21       know that you will soon see an increase in your

   22       mortgage payment amount.     Your mortgage payment will

   23       increase because we advanced funds on your behalf to

   24       pay the balance due on your property taxes and/or

   25       purchase lender placed insurance for your property.
                                                                      67
        1              Do you see that?

    2            A    Yes.

    3            Q    Did you receive this letter?

    4            A    No, I didn't.

    5            Q    So your uncle never sent this letter to

                                      Page 70
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 71 of 118



                                 Delacruz.txt
    6       you?

    7              A   No.

    8              Q   But it is likely that your uncle received

    9       this letter?

   10                  MR. KOSBIE:    I object as to form.

   11                  THE WITNESS:    I'm not sure.

   12       BY MS. ROSS:

   13              Q   Was your uncle checking the mail at Fisher

   14       Court?

   15              A   I'm sure he was, yeah.

   16              Q   And you personally never paid property

   17       taxes on the Fisher Court property; is that right?

   18              A   Not at all.

   19              Q   Were you ever made aware that the mortgage

   20       payments -- the monthly -- let me start over.

   21                  Were you ever made aware that the monthly

   22       mortgage payments increased as a result of Wells

   23       Fargo paying your property taxes?

   24                  MR. KOSBIE:    I object as to form.

   25                  THE WITNESS:    No.
                                                                    68
        1    BY MS. ROSS:

    2              Q   Did your uncle ever tell that you the

    3       monthly mortgage payments increased?

    4              A   No.

                                      Page 71
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 72 of 118



                                    Delacruz.txt
    5            Q       Do you know what the monthly mortgage

    6       payments increased to?

    7            A       Not at all.

    8            Q       And you don't know this because you

    9       weren't paying the monthly mortgage payments?

   10            A       Yes.

   11            Q       Is that right?

   12            A       Yes.

   13            Q       At some point, did your uncle stop making

   14       the monthly mortgage payments?

   15            A       I don't know.    I don't know that.

   16            Q       Did you ever become aware of your uncle no

   17       longer making monthly mortgage payments?

   18            A       I don't know.    I don't think so.    He never

   19       told me.

   20            Q       Did the bank ever contact you directly to

   21       discuss?

   22            A       I think so, yeah.

   23            Q       When was that?

   24            A       I don't remember.    It was a while back.

   25            Q       Maybe 2013?
                                                                          69
        1            A    Maybe.

    2            Q       Does your uncle still live in Stockton?

    3            A       I think so, yes.

                                         Page 72
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 73 of 118



                                 Delacruz.txt
    4            Q    When was the last time you talked to him?

    5            A    This summer.

    6            Q    So as far as you know, he still lives in

    7       the house with his wife?

    8            A    Yes.

    9            Q    In Stockton?     I'm now handing you what

   10       we're going to mark as 610, which is Bates labeled

   11       WFHERNANDEZ 00174457.

   12                 (Defendant's Exhibit        was marked for

   13                 identification.)

   14       BY MS. ROSS:

   15            Q    This is a letter from Wells Fargo directed

   16       to you; is that right?

   17            A    Yes.

   18            Q    And it was sent to the address 2942 Fisher

   19       Court, Number 1934, Stockton, California; is that

   20       right?

   21            A    Yes.

   22            Q    Did you ever read this letter?

   23            A    No.

   24            Q    Did your uncle ever tell you that he

   25       received a letter that the mortgage loan is
                                                                   70
        1    delinquent?

    2            A    No.

                                     Page 73
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 74 of 118



                                   Delacruz.txt
    3            Q      Is it -- or strike that.

    4                   Did Wells Fargo start contacting you

    5       directly about the mortgage after June 2013?

    6            A      I don't remember.

    7            Q      At this point in time, June 2013, had you

    8       ever talked to Wells Fargo directly about your

    9       mortgage?

   10            A      No.

   11            Q      Did you ever tell Wells Fargo that your

   12       uncle was making the monthly payments?

   13            A      No.

   14            Q      And did you ever provide Wells Fargo with

   15       your uncle's contact information?

   16            A      No.

   17            Q      Did you ever provide Wells Fargo with your

   18       uncle's phone number?

   19            A      No.

   20            Q      Do you know what phone number Wells Fargo

   21       used to contact you?

   22            A      My cell phone or --

   23            Q      What's your cell phone number?

   24            A      (415)632-6443.

   25            Q      Did your uncle ever tell you that he had
                                                                     71
        1    difficulty making the monthly payments?

                                     Page 74
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 75 of 118



                             Delacruz.txt
    2        A    No, not at all.

    3        Q    Did your uncle ever ask you to pay --

    4   make -- let me start over.

    5             Did your uncle ever ask you to make the

    6   monthly payments?

    7        A    No.

    8        Q    Would you have made the monthly payments

    9   if your uncle asked?

   10             MR. KOSBIE:     Objection as to form.

   11             THE WITNESS:     I don't know.

   12             MS. ROSS:     I'm now handing you what we're

   13   going to mark as Exhibit 611.

   14             (Defendant's Exhibit        was marked for

   15             identification.)

   16   BY MS. ROSS:

   17        Q    This exhibit is Bates labeled WFHERNANDEZ

   18   00178506 to 178507.     And it is a letter from Wells

   19   Fargo directed to you; is that right?

   20        A    Yes.

   21        Q    And it was sent to the property address

   22   2942 Fisher Court, Number 1934, Stockton,

   23   California; is that right?

   24        A    Yes.

   25        Q    And the letter is dated June 17th, 2013;
                                                                 72
                                  Page 75
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 76 of 118



                                      Delacruz.txt
        1    is that right?

    2               A       Yes.

    3               Q       And have you ever read this letter before?

    4               A       No.

    5               Q       And why not?

    6               A       I've never seen it.

    7               Q       Did your uncle ever forward you mail that

    8       you received at the Fisher Court address?

    9               A       No.

   10               Q       So any mail that was sent to the Fisher

   11       Court address addressed to you you would never have

   12       seen?

   13               A       No.

   14               Q       This letter says our records indicate that

   15       your loan is in default for failure to make payments

   16       due.        Unless the payments on your loan can be

   17       brought current by July 22nd, 2013, it will become

   18       necessary to require immediate payment in full of

   19       your mortgage note and pursue the remedies provided

   20       for in your mortgage or deed of trust, which include

   21       foreclosure.

   22                       Do you see that?

   23               A       Yes.

   24               Q       And then it says to cure the default you

                                           Page 76
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 77 of 118



                                 Delacruz.txt
   25       must pay the total delinquency against your account,
                                                                     73
        1    which as of today's date is, and then it has the

    2       total delinquency as of June 17th, 2013, and that

    3       amount is $685.33.

    4                    Do you see that?

    5            A       Yes.

    6            Q       Were you aware that your loan was in

    7       default in June 2013?

    8            A       No.

    9            Q       Do you have any reason to doubt that your

   10       loan was in default in June 2013?

   11            A       I don't remember.     No.

   12            Q       Do you know why your loan was in default

   13       in June 2013?

   14                    MR. KOSBIE:    Objection as to form.

   15                    THE WITNESS:     Not making payments, I

   16       guess.

   17       BY MS. ROSS:

   18            Q       Who wasn't making payments?

   19            A       I guess my uncle.

   20            Q       Were you in contact with your uncle in

   21       June 2013?

   22            A       Not very much.

   23            Q       And he never mentioned to you that he was

                                        Page 77
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 78 of 118



                                 Delacruz.txt
   24       no longer making payments on the property?

   25                 MR. KOSBIE:     I object as to form.
                                                                   74
        1              THE WITNESS:     I don't remember.

    2       BY MS. ROSS:

    3            Q    Was there anything going on in your

    4       uncle's life that you were aware of that would have

    5       made it difficult for him to make payments?

    6            A    I don't know.     I don't know that.

    7            Q    I'm now handing you what we're going to

    8       mark as Exhibit 612.

    9                 (Defendant's Exhibit        was marked for

   10                 identification.)

   11       BY MS. ROSS:

   12            Q    612 is Bates labeled WFHERNANDEZ 00174471

   13       to 00174474.

   14                 Have you ever seen this document before?

   15            A    I don't remember, no, I don't think so.

   16            Q    And it is a letter from Wells Fargo

   17       directed to you; is that right?

   18            A    Yes.

   19            Q    And it was sent to the address 2942 Fisher

   20       Court, Number 1934, Stockton, California; is that

   21       right?

   22            A    Yes.

                                      Page 78
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 79 of 118



                                      Delacruz.txt
   23              Q       And it is dated July 9th, 2013; is that

   24       right?

   25              A       Yes.
                                                                         75
        1              Q    And during this time, you were not located

    2       at 2942 Fisher Court; is that right?

    3              A       Yes.

    4              Q       And your uncle was overseeing that

    5       property at 2942 Fisher Court?

    6              A       Yes.

    7              Q       And would have been checking the mail,

    8       yes?

    9              A       Yes.

   10              Q       Yes.     Okay.

   11              A       Sorry.

   12              Q       This letter is regarding the delinquent

   13       status of the mortgage.

   14                      Do you see that?

   15              A       Yes.

   16              Q       And looking down at the bottom of the

   17       first page, it says, mortgage account status.

   18                      Do you see it says the total amount, the

   19       first bullet point, it says the total amount needed

   20       to reinstate or bring your account current is $1,033

   21       and 46 cents?         Do you see that?

                                            Page 79
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 80 of 118



                                  Delacruz.txt
   22            A      Yes.

   23            Q      And then looking down to the fourth bullet

   24       point, it says the date of the last full payment was

   25       April 15th, 2013.
                                                                      76
        1                Do you see that?

    2            A      Yes.

    3            Q      Is it correct that the last payment made

    4       on the mortgage was April 15th, 2013?

    5            A      I don't know.

    6            Q      Why don't you know?

    7                   MR. KOSBIE:     I object as to form.

    8                   THE WITNESS:     Because I don't pay the

    9       mortgage.    I didn't pay the mortgage.     I don't pay

   10       the mortgage.

   11       BY MS. ROSS:

   12            Q      And you weren't paying attention to

   13       whether or not your uncle was paying the mortgage?

   14            A      Mh-hm.

   15            Q      So you weren't aware in July 2013 that

   16       your mortgage was past due?

   17            A      Yes.

   18            Q      And you weren't aware in July 2013 that

   19       the last payment made on the mortgage was

   20       April 15th, 2013; is that right?

                                        Page 80
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 81 of 118



                                      Delacruz.txt
   21            A       Yes.

   22            Q       But you said earlier that at some point

   23       Wells Fargo started contacting you directly,

   24       correct?

   25            A       Yes.
                                                                       77
        1            Q    And do you recall when that was?

    2            A       No, I don't.

    3            Q       Do you recall what they were telling you?

    4            A       No.     I don't remember.

    5            Q       Was it regarding the mortgage loan at --

    6            A       Yeah.

    7            Q       Was it letting you know that the loan was

    8       past due?

    9            A       I think so, yes.

   10            Q       Okay.     I'm now going to show you what

   11       we're going to mark as Exhibit 613.

   12                    (Defendant's Exhibit        was marked for

   13                    identification.)

   14       BY MS. ROSS:

   15            Q       This document is Bates labeled WFHERNANDEZ

   16       001-7448 to 00174450.        This is a letter from Wells

   17       Fargo directed to you; is that right?

   18            A       Yes.

   19            Q       And if you look on the first page of the

                                         Page 81
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 82 of 118



                                 Delacruz.txt
   20       document, it was sent to the address 583 Gellert

   21       Boulevard, Daly City, California; is that right?

   22               A   Yes.

   23               Q   And that's the address where you live?

   24               A   Yes.

   25               Q   That's the address where you lived in
                                                                    78
        1    2013; is that right?

    2               A   Yes.

    3               Q   And the letter is dated August 6th, 2013;

    4       is that right?

    5               A   Yes.

    6               Q   Okay.    Did you receive this letter?

    7               A   I don't remember.

    8               Q   Do you have any reason to doubt that you

    9       received this letter?

   10               A   No.

   11               Q   Because this is where you lived at the

   12       time?

   13               A   Yes.

   14               Q   So it is likely that you received it?

   15               A   Mh-hm.

   16               Q   Did you read the letter?

   17               A   No.

   18               Q   Looking at the first paragraph of the

                                       Page 82
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 83 of 118



                                 Delacruz.txt
   19       letter, it says, we want to help you and see if

   20       you're eligible for a federal government's home

   21       affordable modification program, and if not we'll

   22       discuss other loan modification options that may

   23       help you.

   24                    Do you see that?

   25            A       Yes.
                                                                      79
        1            Q    And then it provides in the middle of the

    2       letter an 800 number that you could call to discuss

    3       loan modification options.

    4                    Do you see that?

    5            A       Yes.

    6            Q       What did you do when you received this

    7       letter?

    8            A       I didn't -- I didn't pay attention to it.

    9       Probably threw it away, thought it was junk mail.

   10            Q       So you never called the 800 number?

   11            A       No, I didn't.

   12            Q       And you never reached out to Wells Fargo

   13       about loan modification options?

   14            A       Not at all.

   15            Q       Did you speak to your uncle about the

   16       property after receiving this letter?

   17            A       I don't remember.

                                         Page 83
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 84 of 118



                                 Delacruz.txt
   18            Q    So when did you become aware that your

   19       home was going to go into foreclosure?

   20            A    When they were garnishing my wages.

   21            Q    When was that?

   22            A    I don't remember either, but it was

   23       maybe -- I think '13.     No, maybe '12.   I'm not sure.

   24       I'm not sure.

   25            Q    How much were they taking out of your
                                                                       80
        1    wages?

    2            A    I don't remember either.     All I know is

    3       they talked to my boss.

    4            Q    Okay.   And by they, you're referring to

    5       Wells Fargo?

    6            A    I believe so.

    7            Q    I'm now handing you what we're going to

    8       mark as Exhibit 614.

    9                 (Defendant's Exhibit        was marked for

   10                 identification.)

   11       BY MS. ROSS:

   12            Q    Exhibit 614 is Bates labeled WFHERNANDEZ

   13       00174500 to 00174501.

   14                 And this is a letter from Wells Fargo

   15       directed to you; is that right?

   16            A    Yes.

                                      Page 84
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 85 of 118



                                    Delacruz.txt
   17            Q       And it was sent to the address 583 Gellert

   18       Boulevard, Daly City, California; is that right?

   19            A       Yes.

   20            Q       And the letter is dated September 12th,

   21       2013; is that right?

   22            A       Yes.

   23            Q       And you were living at the Gellert

   24       Boulevard address in September 2013; is that right?

   25            A       Yes.
                                                                      81
        1            Q    Did you receive this document?

    2            A       I don't remember.

    3            Q       But it's possible that you received this

    4       document?

    5            A       It's possible, yes.

    6            Q       Do you remember reviewing this document?

    7            A       No, I don't.

    8            Q       Do you remember generally being aware that

    9       your home was going to be entering foreclosure?

   10            A       Not at all.

   11            Q       Looking at the first paragraph, it says we

   12       understand you may be facing challenges in keeping

   13       up with your mortgage payments.       If you're feeling

   14       overwhelmed and wondering where to get help now a

   15       Wells Fargo representative is ready to meet with you

                                        Page 85
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 86 of 118



                                 Delacruz.txt
   16       right in your own community.

   17                    Do you see that?

   18            A       Yes.

   19            Q       And then underneath it says, come to our

   20       free mortgage assistance event in San Francisco.

   21                    Do you see that?

   22            A       Yes.

   23            Q       Did you attend the free mortgage

   24       assistance event?

   25            A       No.
                                                                      82
        1            Q    And why not?

    2            A       I don't remember reading this document.

    3            Q       So you were not aware at this time that

    4       your Fisher Court property was delinquent?

    5            A       Huh-uh, no.

    6            Q       As far as you knew at this time, your

    7       uncle was still making the monthly payments?

    8            A       I believe so.

    9            Q       I'm now handing to you what we have marked

   10       as Exhibit 615, which is Bates labeled WFHERNANDEZ

   11       00174446 to 00174447.

   12                    (Defendant's Exhibit      was marked for

   13                    identification.)

   14       BY MS. ROSS:

                                         Page 86
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 87 of 118



                                    Delacruz.txt
   15            Q       And this is a letter from Wells Fargo

   16       directed to you; is that right?

   17            A       Yes.

   18            Q       And it was sent to the address 583 Gellert

   19       Boulevard, Daly City, California; is that right?

   20            A       Yes, yes.

   21            Q       And the letter is dated September 13th,

   22       2013; is that right?

   23            A       Yes.

   24            Q       Did you receive this document?

   25            A       I believe so.
                                                                      83
        1            Q    And reading the first paragraph, it says,

    2       we are writing to let you know we have referred your

    3       mortgage to our foreclosure attorney and the

    4       foreclosure process has begun.         However, you may

    5       still have an opportunity to keep your home or

    6       prevent foreclosure even if you previously indicated

    7       that you did not wish to stay in your home.

    8                    Do you see that?

    9            A       Mh-hm, yes.     I'm sorry.

   10            Q       So is this around when you were first made

   11       aware that your home was going to be entering the

   12       foreclosure process?

   13            A       Yes.

                                         Page 87
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 88 of 118



                                 Delacruz.txt
   14            Q    The letter says you still may have time if

   15       you act immediately and asks for you to contact

   16       Wells Fargo.

   17                 Do you see that?

   18            A    Yes.

   19            Q    Did you contact Wells Fargo?

   20            A    No.

   21            Q    And why not?

   22                 MR. KOSBIE:    I object as to form.

   23                 THE WITNESS:    I don't know.

   24       BY MS. ROSS:

   25            Q    Were you concerned that your home was
                                                                     84
        1    going to be foreclosed?

    2            A    I wasn't.

    3            Q    Why weren't you concerned?

    4            A    Because I thought -- because I thought I

    5       could take care of it.    I mean, not take care of it,

    6       but I thought it was going to -- my uncle would take

    7       care of it, you know.

    8            Q    Did you talk to your uncle at this time?

    9            A    Yeah, I think so.    I had an idea he wasn't

   10       going to be able to take care of this, but I thought

   11       he was.

   12            Q    And what did you say in this conversation

                                     Page 88
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 89 of 118



                                  Delacruz.txt
   13       with your uncle?

   14            A    I just asked him what's going on and he

   15       said I think it went south, and I'm like okay.

   16            Q    So he notified you that he was no longer

   17       going to be making payments?

   18            A    Yeah.

   19            Q    And did you decide that you were no longer

   20       going to make payments either?

   21            A    Yes.

   22            Q    And that you were going to let the home go

   23       through the foreclosure process; is that right?

   24            A    Yes.

   25            Q    And that's why you never reached out to
                                                                   85
        1    Wells Fargo?

    2            A    Yeah.

    3            Q    Okay.    I'm now handing you what we're

    4       going to mark as 616.

    5                 (Defendant's Exhibit       was marked for

    6                 identification.)

    7       BY MS. ROSS:

    8            Q    And Exhibit 616 is Bates labeled

    9       WFHERNANDEZ 00174494 to 00174495.

   10                 And this is a letter from Wells Fargo

   11       directed to you; is that right?

                                     Page 89
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 90 of 118



                                   Delacruz.txt
   12            A    Yes.

   13            Q    And it was sent to the address on the

   14       first page it says 583 Gellert Boulevard, Daly City,

   15       California; is that right?

   16            A    Yes.

   17            Q    And the letter is dated September 18th,

   18       2013; is that right?

   19            A    Yes.

   20            Q    Did you receive this document?

   21            A    I don't remember.

   22            Q    It's very similar to the document we were

   23       just looking at; is that right?

   24            A    Yeah, yeah.

   25            Q    Yeah.    And you do remember receiving the
                                                                   86
        1    previous document?

    2            A    Yeah, I think I do, yeah.

    3            Q    And this is also notifying you that your

    4       mortgage is currently in foreclosure; is that right?

    5            A    Mh-hm.

    6            Q    And it again says that you may still have

    7       an opportunity to keep your home or prevent

    8       foreclosure and it tells you to contact Wells Fargo?

    9            A    Yes.

   10                 MR. KOSBIE:    I object as to form.

                                     Page 90
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 91 of 118



                                     Delacruz.txt
   11       BY MS. ROSS:

   12            Q       And did you contact Wells Fargo after

   13       receiving this letter?

   14            A       No.

   15            Q       And that's because as we just discussed

   16       that you were fine letting the home go through

   17       foreclosure?

   18                    MR. KOSBIE:    I object as to form.

   19                    THE WITNESS:    (Nods head).

   20       BY MS. ROSS:

   21            Q       Oh, I realize that you nodded your head.

   22            A       Yes, yes.

   23            Q       Okay.   I'm going to re-ask the question.

   24                    Did you contact Wells Fargo after

   25       receiving the letter, Exhibit 616?
                                                                     87
        1            A    No.

    2            Q       And that's because you were fine letting

    3       the home go through foreclosure; is that right?

    4            A       Yes.

    5            Q       Okay.   So I'm now going to hand you what

    6       we are marking as Exhibit 617.

    7                    (Defendant's Exhibit       was marked for

    8                    identification.)

    9       BY MS. ROSS:

                                        Page 91
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 92 of 118



                                    Delacruz.txt
   10            Q       Do you recall receiving an official notice

   11       of default that your home was in the foreclosure

   12       process?

   13            A       Yes.

   14            Q       Looking at Exhibit 617, which is Bates

   15       labeled WFHERNANDEZ 00174650 to 174666, is this the

   16       notice of default for the property at 2942 Fisher

   17       Court?

   18            A       Yes.

   19            Q       And this document is dated on the second

   20       page, it has a date, September 18th, 2013, at the

   21       top; is that right?

   22            A       Yes.

   23            Q       Okay.   And this notice was sent to you.

   24       On the first page it has your -- oh, it has the

   25       Fisher Court address; is that right?
                                                                      88
        1            A    Yes.

    2            Q       Okay.   Did you receive this document?

    3            A       Yes.

    4            Q       Okay.   Did you do anything in response to

    5       receiving this document?

    6            A       No.

    7            Q       You didn't call Wells Fargo?

    8            A       No, I didn't call Wells Fargo.

                                       Page 92
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 93 of 118



                                    Delacruz.txt
    9            Q       You didn't send any letters to Wells

   10       Fargo?

   11            A       No, I didn't.

   12            Q       Do you recall that Wells Fargo reached out

   13       to you even after the foreclosure process had begun,

   14       asking you to call them to discuss options for

   15       avoiding foreclosure if you wanted to?

   16            A       No, I don't remember.

   17            Q       I'm now handing you what we're going to

   18       mark as Exhibit 618.

   19                    (Defendant's Exhibit      was marked for

   20                    identification.)

   21       BY MS. ROSS:

   22            Q       Exhibit 618 is Bates labeled WFHERNANDEZ

   23       00174492 to 00174493.

   24                    This is a letter from Wells Fargo directed

   25       to you; is that right?
                                                                      89
        1            A    Yes.

    2            Q       And it was sent to the address 583 Gellert

    3       Boulevard, Daly City; is that right?

    4            A       Yes.

    5            Q       And that's where you lived at the time?

    6            A       Yes.

    7            Q       And the letter is dated October 10th,

                                         Page 93
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 94 of 118



                                   Delacruz.txt
    8       2013; is that right?

    9            A       Yes.

   10            Q       Do you -- did you receive this document?

   11            A       I don't remember.

   12            Q       But it is likely that you did receive it?

   13                    MR. KOSBIE:    I object as to form.

   14                    THE WITNESS:    Probably, yes.

   15       BY MS. ROSS:

   16            Q       Because you generally check your mail that

   17       is sent to the Gellert Boulevard address?

   18            A       Of course, yes.

   19            Q       The letter says in the first paragraph, we

   20       understand you may be facing challenges in keeping

   21       up with your mortgage payments.       If you're feeling

   22       overwhelmed and wondering where to get help now a

   23       Wells Fargo representative is ready to meet with you

   24       right in your own community.

   25                    Do you see that?
                                                                      90
        1            A    Yes.

    2            Q       And then it offers for you to come to the

    3       mortgage assistance event in San Francisco; is that

    4       right?

    5            A       Yeah.

    6            Q       Did you attend the mortgage assistance

                                        Page 94
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 95 of 118



                                        Delacruz.txt
    7       event?

    8            A        No, I didn't.

    9            Q        And why not?

   10            A        Because I don't think I read this.

   11            Q        Okay.   Oh.    I guess we're going to take a

   12       break because they also have to change the media and

   13       that will just give us a couple of minutes.

   14                     THE VIDEOGRAPHER:     We're going off the

   15       record.      The time is 11:40 a.m.

   16                     (Recess taken.)

   17                     THE VIDEOGRAPHER:     We are back on the

   18       record.      The time is 11:55 a.m. and this is the

   19       beginning of media Number 2 in the deposition of

   20       Jerry Dela Cruz on December 10th, 2019.          Please

   21       proceed.

   22       BY MS. ROSS:

   23            Q        Mr. Dela Cruz, before we took our break,

   24       do you recall that we were kind of going through

   25       some letters you received from Wells Fargo?
                                                                         91
        1            A     Yes.

    2            Q        Okay.   I'm going to show you one more.

    3       619, please.

    4                     (Defendant's Exhibit         was marked for

    5                     identification.)

                                          Page 95
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 96 of 118



                                   Delacruz.txt
    6       BY MS. ROSS:

    7            Q    I'm showing you a document that we are

    8       marking as Exhibit 619, which is Bates labeled

    9       00174425 to 00174427.    And this is a letter that

   10       Wells Fargo sent to you; is that right?

   11            A    Yes.

   12            Q    And they sent it to the address 583

   13       Gellert Boulevard, Daly City, California; is that

   14       right?

   15            A    Mh-hm, yes.

   16            Q    And that was the address you were living

   17       in at this time?

   18            A    Yes.

   19            Q    The letter is dated October 21st, 2013; is

   20       that right?

   21            A    Yes.

   22            Q    Okay.    Did you receive this letter?

   23            A    I don't remember.

   24            Q    Is it likely you received this letter?

   25                 MR. KOSBIE:    I object as to form.
                                                                   92
        1                 THE WITNESS:   (Nods head).

    2       BY MS. ROSS:

    3            Q    Is that yes?

    4            A    Yes.

                                     Page 96
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 97 of 118



                                      Delacruz.txt
    5               Q      Do you see in the first paragraph it says,

    6       we understand you've been facing challenges and have

    7       fallen behind on your mortgage payments.        Even if

    8       you haven't been eligible for assistance in the

    9       past, we may be able to help you avoid a foreclosure

   10       sale.       Call today to learn about the mortgage

   11       assistance and the special incentive opportunity

   12       that may be available to you.

   13                      Do you see that?

   14               A      Yes.

   15               Q      So Wells Fargo was asking you to call them

   16       to learn about mortgage assistance; is that right?

   17               A      Yes.

   18               Q      And did you call Wells Fargo at this time?

   19               A      No, I didn't.

   20               Q      And why not?

   21               A      I didn't feel -- I just didn't want to.

   22               Q      Do you recall ever calling Wells Fargo

   23       about your mortgage?

   24               A      No.

   25               Q      Did you ever write to Wells Fargo about
                                                                        93
        1    your mortgage?

    2               A      No.

    3               Q      Did you want to keep the home?

                                           Page 97
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 98 of 118



                                       Delacruz.txt
    4              A       No.

    5              Q       Why not?

    6              A       It was out of the way for me.   It was too

    7       far.

    8              Q       And you -- I believe you mentioned earlier

    9       that when you spoke to your uncle about the mortgage

   10       and his lack of monthly payments, he said that it

   11       went south, or something like that; is that right?

   12              A       Yeah.

   13              Q       And what did you interpret that to mean?

   14              A       That it wasn't going to happen anymore,

   15       that the -- I guess we weren't keeping the property

   16       anymore.

   17              Q       And that's because he wasn't going to make

   18       the monthly payments anymore?

   19              A       I think so, yes.

   20              Q       And you didn't want to make the monthly

   21       payments?

   22              A       I didn't.   I couldn't.

   23              Q       Did you say -- sorry.

   24              A       No.

   25              Q       You couldn't make the monthly payments?
                                                                        94
        1              A    No.

    2              Q       Why not?

                                         Page 98
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 99 of 118



                                       Delacruz.txt
    3               A       I just had other things I had to take care

    4       of.

    5               Q       Such as?

    6               A       Like my own bills.

    7               Q       What were your own bills?

    8               A       Like, you know, credit cards, stuff like

    9       that, yeah, the normal stuff.

   10               Q       Rent?

   11               A       Rent.

   12               Q       Utilities?

   13               A       Yeah, payments, car payments.

   14               Q       I was going to ask, so you did have car

   15       payments as well?

   16               A       Yes, yes, I did.

   17               Q       Did you have trouble making payments on

   18       these other items you just listed, such as credit

   19       cards, rent, utilities?

   20               A       No.

   21                       MR. KOSBIE:   I object as to form.

   22       BY MS. ROSS:

   23               Q       Were you ever late on making payments on

   24       rent?

   25               A       Rent?   No.
                                                                         95
        1               Q    Were you ever late on making payments on

                                          Page 99
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 100 of 118



                                  Delacruz.txt
    2   utilities?

    3        A       No.

    4        Q       Were you ever late on making payments on

    5   your car?

    6        A       Sometimes.

    7        Q       What about were you ever late on making

    8   payments for your credit cards?

    9        A       Sometimes, yes.

   10        Q       How often would that be?

   11        A       I don't remember.

   12        Q       Like every other month or --

   13        A       Probably every other month.

   14        Q       Okay.   Did you ever consider keeping the

   15   home, the 2942 Fisher Court property?

   16        A       No.

   17        Q       Did you think that maybe if the payments

   18   were lower, you would be able to keep the home?

   19                MR. KOSBIE:    I object as to form.

   20                THE WITNESS:    No.

   21   BY MS. ROSS:

   22        Q       So even if the monthly payments were

   23   reduced to, say, $150 a month, you would have chosen

   24   to not keep the property?

   25        A       Yeah.
                                                                 96
                                    Page 100
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 101 of 118



                                Delacruz.txt
        1              MR. KOSBIE: I object as to form.

    2                 THE WITNESS:    Yes.

    3       BY MS. ROSS:

    4            Q    Essentially, it didn't matter what the

    5       monthly payments were?    You had decided you weren't

    6       going to keep the property; is that right?

    7                 MR. KOSBIE:    I object as to form.

    8                 THE WITNESS:    Yes.

    9       BY MS. ROSS:

   10            Q    Because at the time of foreclosure, the

   11       monthly payments were around $330 a month.      That was

   12       what your uncle had previously been paying.      And so

   13       just so I'm clear, even if the payments were reduced

   14       by the bank to $200 a month, you would have chosen

   15       to continue with foreclosure; is that right?

   16                 MR. KOSBIE:    I object as to form.

   17                 THE WITNESS:    Yes.

   18       BY MS. ROSS:

   19            Q    Even if the payments were reduced to $50 a

   20       month, you would have chosen foreclosure?

   21            A    I just didn't want any more problems.

   22            Q    And it was far away for you.

   23            A    Yes, yeah.

   24            Q    Yeah.   So you are aware then that the

                                     Page 101
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 102 of 118



                                 Delacruz.txt
   25       property eventually went into foreclosure?
                                                                            97
        1               A    Yes.

    2               Q       And are you aware that the property was

    3       sold?

    4               A       Not at all.

    5               Q       Okay.   Then let's look at Tab 26.    I'm now

    6       handing you what we're going to mark as Exhibit 620.

    7                       (Defendant's Exhibit      was marked for

    8                       identification.)

    9       BY MS. ROSS:

   10               Q       Exhibit 620 is Bates labeled

   11       WFHERNANDEZ 178604 to 608.

   12                       Have you seen this document before?

   13               A       I don't remember.

   14               Q       Looking at the top left corner of the

   15       document, it identifies the property address as 2942

   16       Fisher Court in Stockton, California.

   17                       Do you see that?

   18               A       Yes.

   19               Q       And this is the property address that

   20       we've been talking about all day that you previously

   21       owned?

   22               A       Yes.

   23               Q       And if you look on the second page, at the

                                          Page 102
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 103 of 118



                                 Delacruz.txt
   24       top, it says trustee in compliance with said notice

   25       of trustee sale and in exercise of its powers under
                                                                   98
        1    said deed of trust sold the herein described

    2       property at public auction on January 23rd, 2014.

    3       Grantee being the highest bidder at said sale became

    4       the purchaser of said property for the amount bid

    5       being $50,000.

    6                 Do you see that?

    7            A    Yes.

    8            Q    Were you aware that the property was sold

    9       on January 23rd, 2014?

   10            A    No.

   11            Q    And were you aware the property was sold

   12       for $50,000?

   13            A    No.

   14            Q    When did you become aware that the

   15       property was sold?

   16            A    I didn't care.     I didn't know and I --

   17            Q    Yeah.

   18            A    Yeah.

   19            Q    Do you know if anyone was living at the

   20       property at the time of foreclosure?

   21            A    No, I don't.

   22            Q    Your uncle wasn't living at the property;

                                     Page 103
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 104 of 118



                                 Delacruz.txt
   23       is that right?

   24            A    I don't think he was.

   25            Q    Do you blame Wells Fargo for the
                                                                   99
        1    foreclosure of your property?

    2                 MR. KOSBIE:    I object as to form.

    3                 THE WITNESS:    No.

    4       BY MS. ROSS:

    5            Q    Based off of these letters that we've

    6       looked at today, especially the ones that were sent

    7       to your address at Gellert Boulevard, do you feel

    8       like Wells Fargo was willing to work with you if you

    9       wanted to save your property?

   10            A    Yes.

   11            Q    And that you decided you weren't going to

   12       contact Wells Fargo because you didn't want the

   13       property anymore; is that right?

   14                 MR. KOSBIE:    I object as to form.

   15                 THE WITNESS:    Yes.

   16       BY MS. ROSS:

   17            Q    When was the next time that you heard from

   18       Wells Fargo after the foreclosure?

   19            A    I don't remember.

   20            Q    Was it likely when you received a letter

   21       in September 2018?

                                     Page 104
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 105 of 118



                                   Delacruz.txt
   22            A    Yes.

   23            Q    Okay.    I'm now handing you what we are

   24       going to mark as Exhibit 621.

   25                 (Defendant's Exhibit        was marked for
                                                                    100
        1                 identification.)

    2       BY MS. ROSS:

    3            Q    Exhibit 621 is Bates labeled WFHERNANDEZ

    4       00174480 to 174482.    This is a letter from Wells

    5       Fargo directed to you.

    6                 Do you see that?

    7            A    Mh-hm.

    8            Q    And it was sent to --

    9            A    Yes.

   10            Q    -- the address at -- no problem.     It was

   11       sent to the address at 583 Gellert Boulevard, Daly

   12       City, California; is that right?

   13            A    Yes.

   14            Q    And it's dated September 24th, 2018; is

   15       that right?

   16            A    Yes.

   17            Q    And the letter is referring to, if you see

   18       in the subject, it is referring to the property 2942

   19       Fisher Court, Stockton, California?

   20            A    Yes.

                                     Page 105
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 106 of 118



                                   Delacruz.txt
   21            Q      And it says we have some difficult news to

   22       share.    When you were considered for a loan

   23       modification you weren't approved and now we realize

   24       you should have been.       We based our decision on a

   25       faulty calculation and we're sorry.       If it had been
                                                                       101
        1    correct you would have been approved for a trial

    2       modification.      And the letter references an enclosed

    3       payment; is that right?

    4            A      Yes.

    5            Q      And it says in the third paragraph you'll

    6       find a payment enclosed to help make up for your

    7       financial loss.

    8                   Do you see that?

    9            A      What was it again?

   10            Q      In the third -- it's kind of -- it's the

   11       paragraph --

   12            A      Oh, yes, yes.

   13            Q      It's the third paragraph, I guess.     So it

   14       says you'll find a payment enclosed to help make up

   15       for your financial loss.       Do you see that?

   16            A      Yes.

   17            Q      And was there an enclosed check with this

   18       letter?

   19            A      Yes, there was.

                                      Page 106
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 107 of 118



                                 Delacruz.txt
   20            Q    I'm now handing you what we're going to

   21       mark as Exhibit 622.

   22                 (Defendant's Exhibit         was marked for

   23                 identification.)

   24       BY MS. ROSS:

   25            Q    622 is Bates labeled WFHERNANDEZ 00178619.
                                                                     102
        1                 Is this the check that was enclosed with

    2       the letter we were just looking at?

    3            A    Yes.

    4            Q    What is the amount of the check?

    5            A    15,000.

    6            Q    And you cashed this check; is that right?

    7            A    Yes.

    8            Q    What was your initial reaction to

    9       receiving this letter and this check from Wells

   10       Fargo?

   11                 MR. KOSBIE:    I object as to form.

   12                 THE WITNESS:    Thank you.

   13       BY MS. ROSS:

   14            Q    You were happy to receive the check; is

   15       that right?

   16            A    Yes.

   17            Q    Did you talk to anyone about this letter?

   18            A    No, not really.

                                     Page 107
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 108 of 118



                                  Delacruz.txt
   19              Q   Did you talk to your uncle?

   20              A   No.

   21              Q   Looking back at the letter, which is

   22       Exhibit 621, now looking at the last -- the

   23       paragraph above the we're here to help paragraph, it

   24       says, if you don't feel that we've made things

   25       right, you can consider mediation.
                                                                     103
        1               Do you see that?

    2              A   Yes.

    3              Q   And then if you see the letter has on the

    4       second page a mediation request form.

    5              A   Mh-hm, yes.    Sorry.

    6              Q   And did you request mediation?

    7              A   No.

    8              Q   Why not?

    9              A   Too much hassle.    I was happy with what I

   10       had.

   11              Q   You were happy with the amount of money

   12       that Wells Fargo had given to you?

   13              A   Mh-hm.

   14              Q   And you didn't think that you necessarily

   15       needed more money; is that right?

   16                  MR. KOSBIE:    I object as to form.

   17                  THE WITNESS:    (Nods head).

                                      Page 108
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 109 of 118



                                    Delacruz.txt
   18       BY MS. ROSS:

   19            Q       Sorry.   I'm going to ask it again just

   20       because you nodded your head.

   21            A       Oh, I'm sorry.

   22            Q       No problem.    You were happy with the

   23       amount of -- you were happy with the amount of money

   24       that Wells Fargo had given to you; is that right?

   25            A       Yes.
                                                                      104
        1            Q    Okay.   And you didn't necessarily think

    2       that you needed more money; is that right?

    3            A       Yes.

    4                    MR. KOSBIE:    I object as to form.

    5                    THE WITNESS:     Yes.

    6       BY MS. ROSS:

    7            Q       I'm now handing you a document that we are

    8       going to mark as Exhibit 623.

    9                    (Defendant's Exhibit       was marked for

   10                    identification.)

   11       BY MS. ROSS:

   12            Q       Exhibit 623 is Bates labeled WFHERNANDEZ

   13       00174476 to 00174479.

   14                    And this is a letter from Wells Fargo to

   15       you dated January 11th, 2019; is that right?

   16            A       Yes.

                                        Page 109
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 110 of 118



                                       Delacruz.txt
   17               Q       And it was sent to your home at 583

   18       Gellert Boulevard in Daly City; is that right?

   19               A       Yes.

   20               Q       And it's referring to the property

   21       address -- the Fisher Court property?

   22               A       Mh-hm, yes.

   23               Q       And this letter is following up on the

   24       letter we just looked at about the error; is that

   25       right?
                                                                         105
        1               A    Yes.

    2               Q       And it again attaches a mediation request

    3       form, which is on page 3?

    4               A       Yes.

    5               Q       And it says that you can request mediation

    6       if you do not feel that Wells Fargo has made things

    7       right; is that correct?

    8               A       Yes.

    9               Q       Did you complete the mediation request

   10       form?

   11               A       No.

   12               Q       Because you didn't want to mediate; is

   13       that right?

   14               A       Yes.

   15               Q       Okay.   Okay.    I'm now handing you what

                                            Page 110
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 111 of 118



                                 Delacruz.txt
   16       we're going to mark as Exhibit 624.

   17                    (Defendant's Exhibit     was marked for

   18                    identification.)

   19       BY MS. ROSS:

   20            Q       624 is Bates labeled WFHERNANDEZ 00174475.

   21                    And this is a letter from Wells Fargo to

   22       you dated November 18th, 2019; is that right?

   23            A       Yes.

   24            Q       And it was sent to your address on Gellert

   25       Boulevard; is that right?
                                                                      106
        1            A    Yes.

    2            Q       And this letter again references an

    3       enclosed payment?

    4            A       Yes.

    5            Q       I'm now handing you what we're going to

    6       mark as Exhibit 625.

    7                    (Defendant's Exhibit     was marked for

    8                    identification.)

    9       BY MS. ROSS:

   10            Q       Exhibit 625 is Bates labeled WFHERNANDEZ

   11       00178620.

   12                    Is this the check that was enclosed with

   13       the letter we were just looking at, Exhibit 624?

   14            A       Yes.

                                     Page 111
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 112 of 118



                                    Delacruz.txt
   15            Q       What is the amount of the check?

   16            A       15,000.

   17            Q       And you cashed that check; is that

   18       correct?

   19            A       Yes, I did.

   20            Q       Did you talk to anyone about receiving

   21       this letter and check in November 2019?

   22            A       No.

   23            Q       What was your reaction to receiving this

   24       letter?

   25            A       Happy again.
                                                                    107
        1            Q    Did you talk to your uncle about the

    2       letter?

    3            A       Nope, no.

    4            Q       So in total you received $30,000 from

    5       Wells Fargo; is that correct?

    6            A       Yes.

    7            Q       And what did you do with the money?

    8            A       I put it in my savings.

    9            Q       Did you give any of the money to your

   10       uncle?

   11            A       No.

   12            Q       Why not?

   13            A       He doesn't deserve it.

                                        Page 112
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 113 of 118



                                       Delacruz.txt
   14               Q       Why not?

   15               A       He's the one -- they were the ones

   16       garnishing my wages.

   17               Q       How much did they garnish of your wages?

   18               A       I don't remember.

   19               Q       Do you know how long they were garnishing

   20       your wages?

   21               A       Three, four months.

   22               Q       So about four months total?

   23               A       Yeah.

   24               Q       Do you have -- would that be reflected in

   25       your pay stubs?
                                                                           108
        1               A    I believe so.

    2               Q       And do you have copies of those at your

    3       home?

    4               A       I don't know.    I'm not sure.

    5               Q       Okay.   Do you think it would have been

    6       ballpark a thousand dollars that they garnished?

    7               A       I don't remember.     I think so.

    8               Q       Okay.   About a thousand?

    9               A       Yeah, it might have been, yes.

   10               Q       Would it have been above a thousand?

   11               A       I don't remember.     It hurt a little.   It

   12       hurt me for a while.

                                         Page 113
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 114 of 118



                                       Delacruz.txt
   13               Q       Yes, no, definitely, definitely.      Would it

   14       have been less than 5,000?

   15               A       Less than five -- yes.

   16               Q       I'm just trying to get a ballpark.      So

   17       maybe less than 3,000?

   18               A       I think so, yes.

   19               Q       So between 1 and 3,000 somewhere, maybe

   20       around there?

   21               A       Yes.

   22               Q       And we can get the exact number if we

   23       need.

   24                       And they were garnishing your wages

   25       because of the foreclosure; is that right?
                                                                             109
        1               A    Yes.

    2               Q       Do you believe you were harmed by Wells

    3       Fargo's actions?

    4                       MR. KOSBIE:    I object as to form.

    5                       THE WITNESS:    No.

    6       BY MS. ROSS:

    7               Q       Do you feel that you have been

    8       sufficiently compensated by Wells Fargo for your

    9       injuries?

   10                       MR. KOSBIE:    I object as to form.

   11                       THE WITNESS:    Yeah.

                                           Page 114
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 115 of 118



                                      Delacruz.txt
   12       BY MS. ROSS:

   13               Q       And do you feel that Wells Fargo has

   14       compensated you for the garnished wages that --

   15                       MR. KOSBIE:    I object as to form.

   16       BY MS. ROSS:

   17               Q       -- you had during those four months?

   18               A       Yes.

   19               Q       Are you seeking additional damages from

   20       Wells Fargo other than the $30,000?

   21                       MR. KOSBIE:    I object as to form.

   22                       THE WITNESS:    No.

   23       BY MS. ROSS:

   24               Q       Are you planning to further participate in

   25       this lawsuit?
                                                                         110
        1               A    What do you mean?

    2               Q       If you were asked to go to a courtroom and

    3       testify before a judge, would you be willing to do

    4       that?

    5               A       No.

    6               Q       And that's because you're not seeking any

    7       additional damages; is that right?

    8               A       Yeah.

    9                       MR. KOSBIE:    I object as to form.

   10                       THE WITNESS:    Yes.

                                           Page 115
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 116 of 118



                                     Delacruz.txt
   11       BY MS. ROSS:

   12            Q       Are you seeking -- one clarification

   13       question.     You're not seeking any damages for

   14       emotional distress from Wells Fargo; is that right?

   15                    MR. KOSBIE:     I object as to form.

   16                    THE WITNESS:     No.

   17                    MS. ROSS:     I think -- if we can just take

   18       a quick break so I can go through my notes real

   19       quick and make sure I don't have any clarification

   20       questions, but I think we're almost done.

   21                    THE VIDEOGRAPHER:      We're going off the

   22       record.     The time is 12:19 p.m.

   23                    (Recess taken.)

   24                    THE VIDEOGRAPHER:      We are back on the

   25       record.     The time is 12:31 p.m.      Please proceed.
                                                                        111
        1    BY MS. ROSS:

    2            Q       Mr. Dela Cruz, I only have a few

    3       questions, and this is just to clarify some

    4       testimony that took place earlier today where you

    5       responded with a mh-hm.

    6                    So during the 2011 to 2013 time period

    7       when your uncle was making monthly payments, he

    8       never notified you that he was receiving letters

    9       from Wells Fargo about past due payments; is that

                                        Page 116
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 117 of 118



                                        Delacruz.txt
   10       right?

   11               A       Yes.

   12               Q       And he never told you that he was not

   13       making payments; is that right?

   14               A       Yes.

   15               Q       And during this time period before you

   16       learned of the foreclosure, you weren't paying

   17       attention to whether or not your uncle was making

   18       payments; is that right?

   19               A       Yes.

   20               Q       And so you weren't monitoring the mortgage

   21       with Wells Fargo; is that right?

   22               A       Yes.

   23               Q       You were trusting your uncle to make the

   24       payments?

   25               A       Yes, I was.
                                                                           112
        1               Q    Okay.   No further questions.

    2                       MR. KOSBIE:     No questions.

    3                       MS. ROSS:     Oh, great.

    4                       THE VIDEOGRAPHER:     This concludes today's

    5       deposition of Jerry Dela Cruz on December 10th,

    6       2019.       We're going off the record.         The time is

    7       12:32 p.m.

    8

                                           Page 117
Case 3:18-cv-07354-WHA Document 188-16 Filed 12/12/19 Page 118 of 118



                            Delacruz.txt
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
                                                            113




                              Page 118
